Exhibit 10.19

STANDARD OFFICE LEASE

841 PRUDENTIAL DRIVE

 

1



--------------------------------------------------------------------------------

INDEX TO

STANDARD OFFICE LEASE

 

          Page No.

LEASE

       BASIC LEASE INFORMATION RIDER    3

1.

  PREMISES; COMMON AREAS    6

2.

  LEASE TERM LEASE    6

3.

  RENT    7

4.

  SECURITY DEPOSIT    11

5.

  USE    11

6.

  ACCEPTANCE OF PREMISES; LANDLORD’S WORK    12

7.

  PARKING    12

8.

  BUILDING SERVICES    13

9.

  SECURITY    15

10.

  REPAIRS, MAINTENANCE AND UTILITIES    15

11.

  TENANT’S ALTERATIONS    16

12.

  LANDLORD’S ADDITIONS AND ALTERATIONS    16

13.

  ASSIGNMENT AND SUBLETTING    16

14.

  TENANT’S INSURANCE COVERAGE    19

15.

  LANDLORD’S INSURANCE COVERAGE    21

16.

  WAIVER OF RIGHT OF RECOVERY    21

17.

  DAMAGE OR DESTRUCTION BY CASUALTY    21

18.

  CONDEMNATION AND EMINENT DOMAIN    22

19.

  LIMITATION OF LANDLORD’S LIABILITY; INDEMNIFICATION    22

20.

  RELOCATION OF TENANT    23

21.

  COMPLIANCE WITH LAWS AND PROCEDURES    23

22.

  RIGHT OF ENTRY    23

23.

  DEFAULT    24

24.

  LANDLORD’S REMEDIES FOR TENANT’S DEFAULT    25

25.

  LANDLORD’S RIGHT TO PERFORM FOR TENANT’S ACCOUNT    25

26.

  LIENS    25

27.

  NOTICES    26

28.

  MORTGAGE; ESTOPPEL CERTIFICATE; SUBORDINATION    26

29.

  ATTORNMENT AND MORTGAGEE’S REQUEST    27

30.

  TRANSFER BY LANDLORD    27

31.

  SURRENDER OF PREMISES; HOLDING OVER    27

32.

  NO WAIVER; CUMULATIVE REMEDIES    28

33.

  WAIVER    28

34.

  CONSENTS AND APPROVALS    29

35.

  RULES AND REGULATIONS    29

36.

  SUCCESSORS AND ASSIGNS    29

37.

  QUIET ENJOYMENT    29

38.

  ENTIRE AGREEMENT    29

39.

  HAZARDOUS MATERIALS    29

40.

  BANKRUPTCY PROVISIONS    31

41.

  MISCELLANEOUS    32

42.

  TELECOMMUNICATIONS    34

43.

  NO CONSEQUENTIAL DAMAGES    35

44.

  MONITORING, INSPECTING AND REMEDIATING MOLD    35

45.

  MOVING ALLOWANCE    36

46.

  SIGNAGE    36

EXHIBIT(S)

 

Exhibit “A”   Floor Plan   38 Exhibit “B”   Work Letter   39 Exhibit “C”   Rules
and Regulations   42 Exhibit “D”   Memorandum of Commencement Date   45 Exhibit
“E”   Renewal Option   46 Exhibit “F”   Right of First Offer   47 Exhibit “G”  
Exclusions of Operating Costs   50

 

2



--------------------------------------------------------------------------------

BASIC LEASE INFORMATION RIDER

STANDARD OFFICE LEASE

 

Preamble    Date of Lease: December 1, 2006 Preamble    Landlord: SOUTH SHORE
GROUP PARTNERS, LLC Preamble    Tenant: MSC - MEDICAL SERVICES COMPANY Section 1
   Premises: Suites 1700, as shown on Exhibit “A”, located on the 7th, 8th, 9th
and 17th floors of the office building at 841 Prudential Drive in Jacksonville,
Florida, together with the garage parking facilities included therein are
collectively referred to as the “Building”. Section2    Rentable Area of
Premises: approximately 100,000 square feet measured in accordance with BOMA
Standards, which is stipulated and agreed by the parties as follows: 17th floor
(16,283 rentable square feet); 7th floor (41,754) rentable a square feet); 8th
(24,415 rentable square feet ); and 9th floor (15,433 rentable square feet).   
In addition, Tenant shall lease 1,911 square feet of storage space in the
Basement and 1,280 square feet of storage space on the 20th floor of the
Building. Section 3    Commencement Date: The Commencement Date shall be the
later of (a) May 1, 2007; or (b) upon the date of Landlord’s substantial
completion of the Tenant Improvements. Section 4    Expiration Date: The last
day of the ninety fourth (94th) month after the Commencement Date. Section 5   
Lease Term: Ninety Four (94) months after the Commencement Date. Once the
Commencement Date is determined the parties shall complete and execute the
Memorandum of Commencement Date attached hereto as Exhibit “D.” Section 6   
Prepaid Rent: $139,649.27 one month’s Gross Rent, (together with 7% sales tax).
Section 7    Base Rent during the Lease Term shall be payable in monthly
installments as follows:    Base Rent for 17th, 7th, 8th and 9th floors:   
        Months 1-10   Rent Abated.            Months 11- 24   $16.00 per
rentable square foot            Months 25-36   $16.75 per rentable square foot
           Months 37-48   $17.75 per rentable square foot            Months
49-60   $18.25 per rentable square foot            Months 61-72   $18.75 per
rentable square foot            Months 73-84   $19.25 per rentable square foot
           Months 85-94   $19.75 per rentable square foot    Base Rent for
Basement and 20th Floor Storage space:            Months 1-10   Rent Abated   
        Months 11-94   $5.00 per rentable square foot. Section 8    This Lease
is a full service Lease. Operating Costs include electricity to Tenant’s
Premises for Tenant’s standard business operations.    Base Expense Year: 2007
   Base Tax Year: 2007 Section 9    Tenant’s Share: 17.48%. Landlord and Tenant
acknowledge that Tenant’s Share has been obtained by taking the Rentable Area of
the Premises and dividing such number by 515,015 square feet, and multiplying
such quotient by 100. In the

 

3



--------------------------------------------------------------------------------

   event Tenant’s Share is changed during a calendar year by reason of a change
in the Rentable Area of the Premises, Tenant’s Share shall thereafter mean the
result obtained by dividing the new Rentable Area of the Premises by 515,015 and
multiplying such quotient by 100. Section 10    Security Deposit: N/A Section 11
   Use of Premises: general office use. Section 12    Tenant’s Address for
Notices Prior to Commencement Date:    MSC - Medical Services Company    841
Prudential Drive, Suite 1700    Jacksonville, Florida 32207    Attn: CEO and
General Counsel    Tenant’s Address for Notices after Commencement Date:    MSC
- Medical Services Company    841 Prudential Drive, Suite 1700    Jacksonville,
Florida 32207    Attn: CEO and General Counsel    Landlord’s Address for
Notices:    South Shore Group Partners, LLC    c/o SSGP of Florida, LLC    841
Prudential Drive, Suite 150    Jacksonville, Florida 32207    Attn: Elizabeth W.
Reichert    Copy to:    South Shore Group Partners, LLC    5332 SW Orchid Bay
Drive    Palm City, Florida 34990    Attn: Harold R. Dodt    Copy to:    Kelley
& Warren, P.A.    1555 Palm Beach Lakes, Blvd., Suite 1006    West Palm Beach,
Florida 33401    Attn: Richard B. Warren, Esquire Section 13    Landlord shall
provide Tenant with 690 parking spaces. Twenty percent (20%) of Tenant’s parking
allotment shall be in the On Site Parking Garage and the remainder shall be in
the Main Surface Lot. The cost of parking shall be included as a component of
Base Rent.    The Landlord shall provide visitor parking spaces on the ground
floor of the on-site parking garage. Landlord may charge a fee for visitor
parking as reasonably determined by Landlord in its sole discretion. Section 14
   Amount of General Comprehensive Liability Insurance: As provided in Section
14 of the Lease. Section 15    Landlord’s Real Estate Broker: CB Richard Ellis,
Inc. (Eric Ramirez)    Tenant’s Real Estate Broker: CB Richard Ellis, Inc.
(Oliver Barakat) Section 16    Guarantor: N/A

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have signed this BLI Rider as of this
4th day of December, 2006.

 

  WITNESSES:     TENANT:

/s/ Timothy A. Crass

    MSC - MEDICAL SERVICES COMPANY, Print Name:  

Timothy A. Crass

    a Florida corporation

/s/ Kevin M. Bass

   

/s/ Joseph P. Delaney

Print Name:  

Kevin M. Bass

    By:  

Joseph P. Delaney

(As to Tenant)     Its:  

President, CEO

WITNESSES:     LANDLORD       SOUTH SHORE GROUP PARTNERS

/s/ Jimmie Nettles

    GROUP, LLC, Print Name:  

Jimmie Nettles

    a Delaware limited liability company      

/s/ Harold R. Dodt

/s/ Shelley A. Dodt

    By:  

Harold R. Dodt

Print Name:  

Shelley A. Dodt

    Its:  

VP

(As to Landlord)      

 

5



--------------------------------------------------------------------------------

STANDARD OFFICE LEASE

THIS LEASE (“Lease”) is made as of the 4th day of December, 2006 by and between
SOUTH SHORE GROUP PARTNERS, LLC, a Delaware limited liability company
(“Landlord”) and MSC - MEDICAL SERVICES COMPANY, a Florida corporation
(“Tenant”).

W I T N E S S E T H:

1. PREMISES; COMMON AREAS. Landlord leases to Tenant and Tenant leases from
Landlord the Premises described in the Basic Lease Information Rider (the “BLI
Rider”) attached to the front of this Lease and incorporated into this Lease by
this reference, and as more particularly shown on the floor plan attached hereto
as Exhibit “A” and by this reference incorporated herein (“Premises”). The
parties hereby agree that the Premises contain the Rentable Area set forth in
the BLI Rider in accordance with the methods of calculating areas and volumes of
buildings, as promulgated by BOMA standards. Landlord and Tenant acknowledge and
accept the square footage as set forth in the Lease and neither Landlord nor
Tenant shall have the right to demand remeasurement or recalculation of the
Rentable Square Feet amounts within the Building or the Premises. In addition to
the Premises, Tenant has the right to use, in common with others, the lobby,
public entrances, public stairways, public areas, restrooms and public elevators
of the Building (the “Common Areas”). The Common Areas serving the Building,
will at all times be subject to Landlord’s exclusive control and management in
accordance with the terms and provisions of this Lease. The Premises and the
building within which the Premises are located (the “Building”) are located on a
tract of land, which includes Common Areas. The Building including the Common
Areas and the underlying land shall hereinafter be referred to as the “Project.”

2. LEASE TERM, LEASE DATE; TERMINATION OPTION

A. Lease Term: Lease Date. The lease term (“Lease Term”) is for the period of
time set forth in the BLI Rider, commencing on the Lease commencement date set
forth in the BLI Rider (“Commencement Date”) and ending on the Lease expiration
date set forth in the BLI Rider (“Expiration Date”). Tenant’s obligation to pay
all rent, including Base Rent, Overhead Rent and Additional Rent, as such terms
are hereinafter defined, will commence on the Commencement Date.

B. Termination Option, Eighth Floor During Calendar Year 2007 In Accordance With
the Terms of this Section 2B. Tenant shall have the option to terminate this
Lease as to the eighth (8th) floor only during the calendar year 2007. In the
event Tenant elects to exercise this option, Tenant shall provide Landlord with
not less than thirty (30) days written notice of its intent to terminate the
Lease as to the eighth (8th) floor (the “Termination Notice”). The Termination
Notice must be delivered prior to November 30, 2007. Upon exercising this
Termination Option, Tenant shall vacate and surrender the eighth (8th) floor in
its entirety not sooner than thirty (30) days after delivering the Termination
Notice. Tenant shall surrender possession in accordance with Section 31 of the
Lease. Upon timely exercising this Termination Option and timely surrendering
possession of the eighth (8th) floor in accordance with this Section, the Lease
shall terminate as to the eighth (8th) floor only effective the date Tenant
surrenders possession and the parties shall enter into a written amendment to
the Lease adjusting tenant’s Rent obligations accordingly. Tenant shall be
obligated to pay Rent for the eighth (8th) floor up through the date of
surrender, including Operating Costs reconciliations as set forth below.

C. Termination Option, Eighth Floor During Calendar Year 2008 In Accordance With
the Terms of this Section 2C. Tenant shall have the option to terminate this
Lease as to the eighth (8th) floor only during the calendar year 2008. In the
event Tenant elects to exercise this option, Tenant shall provide Landlord with
not less than thirty (30) days written notice of its intent to terminate the
Lease as to the eighth (8th) floor (the “Termination Notice”) along with a
termination penalty in the amount equal to two years Base Rent for the eighth
(8th) floor (the “Termination Penalty”). The Termination Notice must be
delivered prior to November 30, 2008. Upon exercising this Termination Option,
Tenant shall vacate and surrender the eighth (8th) floor in its entirety not
sooner than thirty (30) days after delivering the Termination Notice and
Termination Penalty. Tenant shall surrender possession in accordance with
Section 31 of the Lease. Upon timely exercising this Termination Option, timely
payment of the Termination Penalty and timely surrendering possession of the
eighth (8th) floor in accordance with this Section, the Lease shall terminate as
to the eighth (8th) floor only effective the date Tenant surrenders possession
and the parties shall enter into a written amendment to the Lease adjusting
tenant’s Rent obligations accordingly. Tenant shall be obligated to pay Rent for
the eighth (8th) floor up through the date of surrender, including Operating
Costs reconciliations as set forth below.

D. Termination Option, Basement and 20th Floor Storage Space. Tenant shall have
the option to terminate this Lease as to the Basement and/or 20th Floor Storage
Space upon thirty days prior written notice to Landlord. Upon Landlord’s receipt
of said termination notice the Lease shall terminate as to the Basement and/or
20th Floor Storage Space identified in the termination notice effective the date
Tenant surrenders possession and the parties shall enter into a written
amendment to the

 

6



--------------------------------------------------------------------------------

Lease adjusting the Rent obligations accordingly. Tenant shall be obligated to
pay Rent for the surrendered space up through the date of surrender.

E. Commencement Date. . In the event Tenant is unable to occupy the Premises by
May 1, 2007 as a result of a Landlord Delay, Tenant shall receive $1,233.33 per
day if such delay occurs for less than the first ten (10) days of any month. If
such delay occurs for more than the first ten (10) of any month, Tenant shall
receive the full monthly payment of $37,000.00 for the entire month. A Landlord
Delay is defined as a delay due to matters within the functional control of
Landlord (including prior Tenant’s failure to timely vacate 7th and/or 8th
floor) and shall not include matters such as acts of god, strikes, weather or a
Tenant Delay. Tenant Delays are defined as each day of delay in the performance
of the Work that occurs (a) because of Tenant’s failure to timely deliver or
approve any required documentation such as the Space Plan or Working Drawings,
(b) because Tenant fails to timely furnish any information or deliver or approve
any required documents such as the Space Plan, Working Drawings (whether
preliminary, interim revisions or final), pricing estimates, construction bids,
and the like, to the extent these items are the responsibility of the Tenant,
(c) because of any material change by Tenant to the Space Plan or Working
Drawings subsequent to initial submission and approval of same, (d) because
Tenant fails to attend any meeting with Landlord, the Architect, any design
professional, or any contractor, or their respective employees or
representatives, as may reasonably be required or scheduled hereunder or
otherwise necessary in connection with the preparation or completion of any
construction documents, such as the Space Plan, Working Drawings, or in
connection with the performance of the Work (after Tenant has been given
reasonable notice of such meeting) , or (e) because a Tenant Party otherwise
delays completion of the Work.

3. RENT

A. Base Rent. During the Lease Term, Tenant will pay as the base rent for the
Premises (“Base Rent”) the amounts set forth in the BLI Rider, with same being
payable without demand, offset or deduction, in advance, on or before the first
day of each month, in equal monthly installments of the amounts set forth in the
BLI Rider plus applicable sales and other such taxes as are now or later
enacted. Notwithstanding anything to the contrary in the BLI Rider, however,
Landlord and Tenant agree to the following terms:

(1) Base Rent and Tenant’s Proportionate Share of Operating Expenses (defined
below) shall be conditionally abated for the Premises during the first ten
(10) months of the Term. Commencing with the eleventh (11th) month of the Term,
Tenant shall make Base Rent payments as otherwise provided in the Lease for the
Premises.

(2) Notwithstanding such abatement of Rent any increases in Base Rent set forth
in the Lease shall occur on the dates scheduled therefor. The abatement of Base
Rent bargained for is conditioned upon Tenant’s full and timely performance of
all of its obligations under the Lease. If at any time during the Term an Event
of a Monetary Default by Tenant occurs which has not been cured within five
(5) business days following receipt of written notice thereof, then the
abatement of Base Rent provided for shall immediately become void, and Tenant
shall promptly pay to Landlord, in addition to all other amounts due to Landlord
under this Lease, the full amount of all Base Rent herein abated.

B. Operating Costs.

(1) Subject to the provisions of this Lease, if Operating Costs (defined below)
for the Project for any calendar year increase over the Base Year Operating
Costs, Tenant shall pay to Landlord, pursuant to this Section 3.B, as additional
rent, an amount equal to Tenant’s Proportionate Share (defined below)of any
increase, plus all applicable Sales Tax thereon.

(2) “Outside Common Area” refers to all those areas within the Project that are
not within any building or not part of any building or its foundation, and
including within the definition of building all outside stair entries, equipment
rooms and equipment shelters used in common by tenants of that building. The
Outside Common Area shall include, but not be limited to, landscaped areas,
planters, walkways, parking and driveway areas and the surfaces thereof, grass
areas, drainage devices, monument signs, bicycle racks and flagpoles, if any.
All tenants and their invitees shall have the non-exclusive right to the use and
enjoyment of the public portions of the Outside Common Area in conjunction with
other owners, tenants and their invitees within the Project, subject to the
rules and regulations of Landlord and any covenants, conditions and restrictions
currently or hereinafter recorded against the Land.

(3) “Tenant’s Proportionate Share” of Operating Costs is, subject to the
provisions of this Section 3, the percentage number described in Item Section 9
of the Basic Lease Provisions BLI Rider. Tenant’s Proportionate Share represents
a fraction, the numerator of which is the number of square feet of rentable area
in the Premises specified in Item Section 2 of the Basic Lease Provisions BLI
Rider, and the denominator of which is the number of square feet of rentable
area in the

 

7



--------------------------------------------------------------------------------

Project, as reasonably determined by Landlord which shall not be less than
515,015 square feet. Tenant’s Proportionate Share of Operating Costs shall be
deemed “Additional Rent” pursuant to the Lease.

(4) Base Operating Costs means Operating Costs for the base year as described in
Section 8 of the BLI Rider.

(5) “Operating Costs” means all costs, expenses and obligations incurred or
payable by Landlord because of or in connection with the operation, ownership,
repair, replacement, restoration, management or maintenance of the Project,
including but not limited to the Outside Common Area, during or allocable to any
Expense Year during the term of this Lease, all as determined by sound
accounting principles generally consistent with the practice of institutional
office project owners consistently applied, including without limitation the
following:

(6) The cost of all utilities (including taxes and other charges incurred in
connection therewith), fuel, supplies, equipment, tools, materials, service
contracts, janitorial services, waste and refuse disposal, gardening and
landscaping, and insurance (with the nature and extent of such insurance to be
carried by Landlord to be determined by Landlord in its sole and absolute
discretion); compensation and other fringe benefits of all persons (including
independent contractors) who perform services connected with the operation,
maintenance or repair of the Project, personal property taxes on and maintenance
and repair of equipment and other personal property used in connection with the
operation, maintenance or repair of the Project, costs incurred for
administration and management of the Project, whether by Landlord or by an
independent contractor, and other management office operational expenses
(including, without limitation, a management fee), rental expenses for or a
reasonable allowance for depreciation of, personal property used in the
operation, maintenance or repair of the Project, license, permit and inspection
fees (except for such fees related to Tenant Improvements); and all inspections,
activities, alterations and improvements or other matters required by any
governmental or quasi-governmental authority or by applicable law, for any
reason (except for Tenant Improvements), including, without limitation, capital
improvements, whether capitalized or not; all capital improvements made to the
Project or any portion thereof by Landlord (A) of a personal property nature and
related to the operation, repair, maintenance or replacement of systems,
facilities, equipment or components of, or which service the Project or portions
thereof, (B) required or provided in connection with any law, ordinance, rule,
regulation, or insurance requirement enacted or enforced after the date of this
Lease, (C) which are designed to improve the operating efficiency of the
Project, or (D) determined by Landlord to be required to keep pace or be
consistent with safety or health advances or improvements not commonly
incorporated in office projects at the time of initial construction of the
Project [with such capital costs to be amortized over such periods as Landlord
shall determine (but which shall be generally consistent with the practices of
institutional office project owners) with a return on capital at such rate as
would have been paid by Landlord on funds borrowed for the purpose of
constructing such capital improvements]; the cost of air conditioning, heating,
ventilating, plumbing, sign, electrical, mechanical and elevator maintenance and
repair, and common area repair, resurfacing, replacement operation and
maintenance; security services, if any, deemed appropriate by Landlord, and any
other cost or expense incurred or payable by Landlord in connection with the
operation, ownership, repair, replacement, restoration, management or
maintenance of the Project.

(7) Operating Costs shall not include any costs described on Exhibit “G”
attached hereto (the “Excluded Operating costs”).

(8) In the event Landlord furnishes any utility or service which is included in
Operating Costs to less than ninety-five percent (95%) of the rentable area of
the Property because (i) the average occupancy of the Property for the year in
question was not equal to or greater than ninety-five percent (95%), (ii) such
utility or service is not required by or provided to one or more of the tenants
of the Property, or (iii) any tenant occupant is itself obtaining or providing
any such utility or services, then Operating Costs for such year shall be
adjusted to include all additional costs, expenses and disbursements that
Landlord reasonably determines would have been incurred if Landlord had provided
such utilities and services to all tenants of the Property, and shall be
allocated among the tenants by the Landlord to reflect those costs which would
have occurred had the Property been ninety-five percent (95%) occupied during
the year in question and such utilities and services provided to all tenants.
The intent of this section is to ensure that the reimbursement of Operating
Costs is fairly and equitably allocated among the tenants receiving the
utilities and services in question.

(9) Prior to the commencement of (and from time to time during) each calendar
year of the term following the Commencement Date, Landlord shall give to Tenant
written estimates of Tenant’s Proportionate Share of the projected excess, if
any, of the Operating Costs for the Project for such calendar year over the Base
Operating Costs. Commencing with the first day of the calendar month following
the month in which such estimate was delivered to Tenant, Tenant shall pay such
estimated amounts (less amounts, if any, previously paid toward such excess for
such year) to Landlord in equal monthly installments over the remainder of such
calendar year, in advance on the first day of each month during such year (or
remaining months, if less than all of the year remains). Subject to

 

8



--------------------------------------------------------------------------------

the provisions of this Lease, Landlord shall endeavor to furnish to Tenant
within one hundred twenty (120) days after the end of each calendar year, a
statement (“Reconciliation Statement”) indicating in reasonable detail the
Operating Costs for such period, and the parties shall, within thirty (30) days
thereafter, make any payment or allowance necessary to adjust Tenant’s estimated
payments to Tenant’s actual share thereof as indicated by such annual
Reconciliation Statement. Any payment due Landlord shall be payable by Tenant
within ten (10) days of written demand from Landlord. Any amount due Tenant
shall be credited against installments next becoming due under this Section 3.9.

(10) Tenant shall pay ten (10) days before delinquency all taxes and assessments
levied against any personal property or trade fixtures of Tenant in or about the
Premises. If any such taxes or assessments are levied against Landlord or
Landlord’s property or if the assessed value of the Project is increased by the
inclusion therein of a value placed upon such personal property or trade
fixtures, Tenant shall, within ten (10) days of demand, reimburse Landlord for
the taxes and assessments so levied against Landlord, or any such taxes, levies
and assessments resulting from such increase in assessed value.

(11) Any delay or failure of Landlord in (i) delivering any estimate or
statement described in this Section 3, or (ii) computing or billing Tenant’s
Proportionate Share of excess Operating Costs shall not constitute a waiver of
its right to subsequently deliver such estimate or statement, require any
increase in Rent contemplated by this Section 3, or in any way waive or impair
the continuing obligations of Tenant under this Section 3. Without limiting the
generality of the foregoing, Landlord may at any time during the term hereof
recalculate and correct the amount of Tenant’s Proportionate Share of excess
Operating Costs applicable to any Expense Year during the term, and Tenant shall
pay any amount so recalculated or corrected within ten (10) days of written
demand by Landlord. Subject to the provisions of this Section 3, provided that
Tenant is not then in default hereunder, Tenant shall have the right, for a
period of sixty (60) days following the delivery of such Reconciliation
Statement (or any statement recalculating or revising the same), after
reasonable notice to Landlord and at reasonable times, to inspect Landlord’s
accounting records for the Expense Year covered by such Reconciliation Statement
at the accounting office of Landlord’s management company. If after such
inspection, Tenant disputes any additional rental indicated on such
Reconciliation Statement, and upon Tenant’s written request therefor, a
certification as to the proper amount of Operating Costs for such Expense Year
and the amount due to or payable by Tenant with respect thereto shall be made by
an independent certified public accountant selected by Landlord. Such
certification shall be final and conclusive as to all issues relating to
Operating Costs in dispute between the parties. Tenant agrees to pay the cost of
such certification and the investigation with respect thereto unless it is
determined that the Operating Costs stated in such Reconciliation Statement were
overstated in Landlord’s favor by five percent (5%) or more, in which case,
Landlord shall pay the cost of same. Tenant waives the right to dispute or
contest, and shall have no right to dispute or contest, any matter relating to
the calculation of Operating Costs or other forms of Rent under this Section 3
(and waives the right to inspect Landlord’s records with respect thereto) with
respect to each Expense Year for which a Reconciliation Statement is given to
Tenant if no claim or dispute with respect thereto is asserted by Tenant in
writing to Landlord within ninety (90) days of delivery to Tenant of the
original or most recent Reconciliation Statement with respect thereto.

(12) Subject to the provisions of this Section 3, the rights and obligations of
Landlord and Tenant with respect to payments to be made hereunder, in regard to
Operating Costs incurred or allocable to periods prior to the expiration or
sooner termination of this Lease, shall survive such expiration or termination.

C. Real Estate Taxes.

(1) Subject to the provisions of this Lease, Tenant shall pay to Landlord as
Additional Rent an amount equal to Tenant’s Proportionate Share of Real Estate
Taxes, plus all applicable Sales Tax thereon. Landlord shall estimate and
administer Tenant’s payment of Real Estate Taxes in the same manner as Operating
Costs provided in Section 3.

(2) All real property taxes, assessments, license fees, excises, levies, charges
or impositions and other similar governmental ad valorem or other charges levied
on or attributable to the Project or its ownership, operation or transfer, and
all taxes, charges, assessments or similar impositions imposed in lieu or in
substitution (partially or totally) of the same (collectively, “Real Estate
Taxes”). “Real Estate Taxes” shall also include all taxes, assessments, license
fees, excises, levies, charges or similar impositions (A) on any interest of
Landlord, any mortgagee of Landlord in the Project, the Premises or in this
Lease, or on the occupancy or use of space in the Project or the Premises;
(B) on the gross or net rentals or income from the Project, the Rent received
hereunder, or on Landlord’s “right” or “rights” to any of the foregoing or on
Landlord’s business of leasing the Premises, the Building or the Project,
including, without limitation, any gross income tax, excise tax, Sales Tax or
gross receipts tax levied by any federal, state or local governmental entity
with respect to the receipt of Rent or with respect to the possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy of

 

9



--------------------------------------------------------------------------------

the Project or portions thereof; (C) measured by the gross square footage of the
Project, the Premises, or any portion thereof, or by the number of actual,
estimated or potential occupants of the Project, the number of vehicular trips
generated by or associated with the Project, or the number of parking spaces
contained within the Project, or for any transportation, arts, housing or
environmental plan, fund or system instituted within or for any geographic area
in which the Building is located, or any similar measure; (D) on the transfer of
or the transaction represented by this Lease or any lease of space in the
Project or on any document creating or transferring an interest in this Lease;
(E) on the construction, removal or alteration of improvements in the Project;
(F) pursuant to any governmental or private assessment or agreement for the
provision of amenities, services or rights of use, whether or not exclusive,
public, quasi-public, private or otherwise made available on a shared use basis,
including amenities, services or rights of use such as fire protection, police
protection, street, sidewalk, lighting, sewer or road maintenance, refuse
removal or janitorial services or for any other service, without regard to
whether such services were formerly provided by governmental or
quasi-governmental agencies to property owners or occupants at no cost or at
minimal cost; (G) on any fixtures, machinery, equipment, systems, furniture and
other personal property used in connection with the Project; (H) any possessory
taxes charged or levied in lieu of real estate taxes; or (I) related to any
transportation plan, fund or system instituted within the geographic area of the
Project or otherwise applicable to the Premises, the Project or any portion
thereof. Real Estate Taxes shall not include taxes on Landlord’s net income
including state, corporate or franchise taxes or any inheritance, estate, or
gift taxes, unless the same are charged or levied in lieu of real estate taxes.

D. Computation of Operating Costs/Dispute. For a period of sixty (60) days after
receipt of the Reconciliation Statement, Tenant shall have the right, upon
advance notice, to visit Landlord’s office in the Building during Business
Hours, as hereinafter defined, to inspect its books and records concerning the
Operating Costs. Tenant hereby agrees that the Operating Costs from time to time
computed by Landlord shall be final and binding for all purposes of this Lease
unless, within sixty (60) days after Landlord provides Tenant with written
notice of the amount thereof Tenant provides Landlord with written notice
(i) disputing the mathematical accuracy of such amount (the “Disputed Amount”),
(ii) designating a Florida licensed accounting firm at Tenant’s sole cost and
expense, to review the mathematical accuracy of the Disputed Amount with
Landlord and/or its designated representatives, and (iii) agreeing to be bound
by all of the following requirements:

(1) No audit shall be conducted at any time if Tenant is in default of any of
the terms of the Lease unless such default is cured.

(2) The audit shall be solely for the year, which is the subject of the dispute.

(3) Any audit of Landlord’s books and records pertaining to the calculation of
Operating Costs for any calendar year within Lease Term shall be audited only by
Tenant or its representatives at Landlord’s office where Operating Costs records
are kept, at Tenant’s expense, at any time within ninety (90) days after
Landlord’s reconciliation statement is delivered to Tenant for such calendar
year; provided that Tenant shall give Landlord not less than thirty (30) days
prior written notice of any such audit and sign a confidential non-disclosure
agreement prior to the audit. If Landlord’s calculations of Tenant’s Additional
Rent for the audited calendar year is demonstrated to reflect a mathematical
error in excess of five (5%) percent of the amount actually due from Tenant,
then Tenant shall be entitled to a prompt refund of any overpayment and
reimbursement of any accounting fees or Tenant shall promptly pay to Landlord
the amount of any underpayment, as the case may be.

(4) No audit shall be conducted whereby the auditor is paid on a contingency or
other incentive basis.

(5) Tenant shall deliver to Landlord a copy of the results of such audit within
thirty (30) days of its receipt by Tenant. No such audit shall be conducted if
any other tenant has conducted an audit for the time period Tenant intends to
audit and Landlord furnishes to Tenant a copy of the results of such audit.

(6) No subtenant or assignee shall conduct an audit for any period during which
such subtenant or assignee is not in possession of the premises.

(7) Tenant understands and agrees that this provision is of material importance
to the Landlord and that any violation of the terms of this provision shall
result in immediate and irreparable harm to the Landlord.

(8) The obligations within this Section 3.D shall survive the expiration or
earlier termination of this Lease.

E. Late Charge. Tenant covenants and agrees to pay a late charge in the amount
of One Hundred Fifty and 00/100 ($150.00) Dollars for any payment of Rent not
received by Landlord on or

 

10



--------------------------------------------------------------------------------

before the date when same is due following the grace period provided in
Section 23.B, of this Lease. Tenant shall also pay Landlord interest at a rate
equal to eighteen (18%) percent per annum accruing after the grace period on any
Rent(s) outstanding. Tenant shall pay Landlord any such late charge(s) or
interest within five (5) days after Landlord notifies Tenant in writing of same.

F. Definition of Rent. The term Rent shall refer collectively to Base Rent,
Tenant’s Proportionate Share of Operating Costs and Real Estate Taxes and
Additional Rent. The term “Additional Rent” is sometimes used herein to refer to
any and all other sums payable by Tenant hereunder, including, but not limited
to, visitor parking charges and sums payable on account of default by Tenant.
All Rent shall be paid by Tenant without offset, demand or other credit, and
shall be payable only in lawful money of the United States of America which
shall be legal tender in payment of all debts and dues, public and private, at
the time of payment. All sums payable by Tenant hereunder by check shall be
obtained against a financial institution located in the United States of
America. The Rent shall be paid by Tenant at the Building management office
located in the Building or elsewhere as designated by Landlord in writing to
Tenant. Any Rent payable for a portion of a month shall be prorated based upon
the number of days in the applicable calendar month.

G. Rent Taxes. In addition to Base Rent and Tenant’s Proportionate Share of
Operating Costs and Additional Rent, Tenant shall and hereby agrees to pay to
Landlord each month a sum equal to any sales tax, tax on Rent and any other
similar charges now existing or hereafter imposed, based upon the privilege of
leasing the space leased hereunder or based upon the amount of rent collected
therefor.

H. Commencement Other Than First Day. If Tenant’s possession of the Premises
commences on any day other than the first day of the month, Tenant shall occupy
the Premises under the terms of this Lease and the pro rata portion of the Rent
shall be paid by Tenant; provided, however, that in such an event the
Commencement Date, for the purposes of this Lease, shall be deemed to be the
first day of the month immediately following the month in which possession is
given.

I. Operating Costs and Additional Rent after Expiration Date. Operating Costs
for the final months of this Lease is due and payable even though it may not be
calculated until subsequent to the Expiration Date of the Lease. Tenant
expressly agrees that Landlord, with written notice, may apply the Security
Deposit, as defined in the BLI Rider, in full or partial satisfaction of any
Operating Costs and Additional Rent due for the final months of this Lease. If
said Security Deposit is greater than the amount of any such Operating Costs and
Additional Rent and there are no other sums or amounts owed Landlord by Tenant
by reason of any other terms, provisions, covenants or conditions of this Lease,
then Landlord shall refund the balance of said Security Deposit to Tenant as
provided herein. Nothing herein contained shall be construed to relieve Tenant,
or imply that Tenant is relieved, of the liability for or the obligation to pay
any Operating Costs and Additional Rent due for the final months of this Lease
by reason of the provisions of this paragraph, nor shall Landlord be required
first to apply said Security Deposit to such Operating Costs and Additional Rent
if there are any other sums or amounts owed Landlord by Tenant by reason of any
other terms, provisions, covenants or conditions of this Lease.

4. SECURITY DEPOSIT

N/A

5. USE

A. General. Tenant will use and occupy the Premises solely for the operation of
the business set forth in the BLI Rider and for no other use whatsoever. Tenant
acknowledges that its type of business, as above specified, is a material
consideration for Landlord’s execution of this Lease. Tenant will not commit
waste upon the Premises nor suffer or permit the Premises or any part of them to
be used in any manner, or suffer or permit anything to be done in or brought
into or kept in the Premises or the Building, which would: (i) violate any law
or requirement of public authorities, (ii) cause injury to the Building or any
part thereof, (iii) intentionally annoy or offend other tenants or their patrons
or interfere with the normal operations of HVAC, plumbing or other mechanical or
electrical systems of the Building or the elevators installed therein,
(iv) intentionally constitute a public or private nuisance, or (v) alter the
appearance of the exterior of the Building or of any portion of the interior
other than the Premises pursuant to the provisions of this Lease. Tenant agrees
and acknowledges that Tenant shall be responsible for obtaining any special
amendments to the Certificate of Occupancy for the Premises and/or the Building
and any other governmental permits, authorizations or consents required solely
on account of Tenant’s use of the Premises.

B. Prohibited Uses. Notwithstanding anything to the contrary in this Lease or
the BLI Rider, including but not limited to, the “Use of Premises” Section of
the BLI Rider, Tenant hereby represents, warrants and agrees that Tenant’s
business is not and shall not be, and that Tenant shall not use the Premises or
any part thereof, or permit the Premises or any part thereof to be used, (i) for
the business

 

11



--------------------------------------------------------------------------------

of photographic, multilith or multigraph reproductions or offset printing;
(ii) for a retail banking, trust company, depository, guarantee or safe deposit
business open to the general public, (iii) as a savings bank, a savings and loan
company open to the general public, (iv) for the sale to the general public of
travelers checks, money orders, drafts, foreign exchange or letters of credit or
for the receipt of money for transmission, (v) as a stock broker’s or dealer’s
office or for the underwriting or sale of securities open to the general public,
(vi) except in connection with an employee lounge, as a restaurant or bar or for
the sale of confectionery, soda, beverages, sandwiches, ice cream or baked goods
or for the preparation, dispensing or consumption of food or beverages in any
manner whatsoever, (vii) as a news or cigar stand, (viii) as an employment
agency (except in connection with Tenant’s staffing agency contractor’s duties),
labor union office, surgeon’s, outpatient, abortion clinic or dentist’s office,
dance or music studio, school (except for the training of employees of Tenant),
(ix) as a barber shop or beauty salon, or (x) for the business of (a) operating
a shared office facility, that is, a business which subleases space and/or
offers centralized services to subtenants or customers on a shared basis, such
as secretarial, receptionist, telephone, etc., or (b) for a fee to persons
inside or outside of the Building, providing as a service word processing,
secretarial, video conferencing, conference services, telephone answering,
receptionist or mail receipt services. Nothing in this Section 5.B., shall
preclude Tenant from using any part of the Premises for photographic, multilith
or multigraph reproductions to the extent that such uses are incidental to
Tenant’s own business or activities.

6. ACCEPTANCE OF PREMISES; LANDLORD’S WORK AND REPRESENTATIONS

A. Improvements, if any, to be made to the Premises by Tenant shall be made in
accordance with a Work Letter to be agreed upon between Landlord and Tenant.
Leasehold improvements (as distinguished from trade fixtures and apparatus)
installed in the Premises at any time, whether by or on behalf of Tenant or by
or on behalf of Landlord, shall not be removed from the Premises at any time,
unless such removal is consented to in advance by Landlord; and at the
expiration of this Lease (either on the Termination Date or upon such earlier
termination as provided in this Lease), all such leasehold improvements shall be
deemed to be part of the Premises, shall not be removed by Tenant when it
vacates the Premises, and title thereto shall vest solely in Landlord without
payment of any nature to Tenant. All trade fixtures and apparatus (as
distinguished from leasehold improvements) owned by Tenant and installed in the
Premises shall remain the property of Tenant and shall be removable at any time,
including upon the expiration of the Term; provided Tenant shall not at such
time be in default of any terms or covenants of this Lease, and provided
further, that Tenant shall repair any damage to the Premises caused by the
removal of said trade fixtures and apparatus and shall restore the Premises to
substantially the same condition as existed prior to the installation of said
trade fixtures and apparatus. Except as otherwise provided in writing to
Landlord, the taking of possession by Tenant (or any permitted assignee or
subtenant of Tenant) of all or any portion of the Premises for the conduct of
business will be deemed conclusive evidence that Tenant has found the Premises,
and all of their fixtures and equipment, acceptable.

B. Prior to occupancy by Tenant, Tenant shall have the right to examine the
Premises and the physical and environmental condition and the utility of the
Premises. Landlord, its agents and employees and other persons acting on behalf
of Landlord, represent and warrant that (i) the physical or environmental
condition, value, zoning or legal status of the Building is in compliance with
all Environmental Laws; (ii) the Premises is reasonably fit for Tenant’s
intended use; (iii); (iv) the condition, capacity or performance of electrical
or communications systems or facilities is reasonably suitable for Tenant’s
intended use of the Building; and (v) there are no unreasonably objectionable
odors, bright lights or other conditions which may affect Tenant’s reasonable
use and enjoyment of the Premises or the Building.

7. PARKING

A. General. As long as Tenant is not in default under this Lease, Landlord will
provide Tenant during the Lease Term with the number of unassigned,
non-exclusive parking spaces in the surface parking lot and Building parking
garage as set forth in the BLI Rider. Such parking spaces may be used only by
principals, employees and contractors of Tenant. Tenant acknowledges that its
guests and visitors will be charged for parking at then current rates as
established by Landlord.

B. Rates. If Tenant fails to pay parking charges when due, as provided in the
BLI Rider, Landlord may, by written notice to Tenant, elect to proceed as
provided under the default provisions of this Lease and/or cease to provide all
or any of the foregoing parking spaces.

C. Reservations. Landlord has and reserves the right to reasonably alter the
methods used to control parking and the right to establish such controls and
rules and regulations (such as parking stickers to be affixed to vehicles)
regarding parking, that Landlord may reasonably deem desirable. Without
liability, Landlord will have the right to tow or otherwise remove vehicles
improperly

 

12



--------------------------------------------------------------------------------

parked, blocking ingress or egress lanes, or violating parking rules, at the
expense of the offending tenant and/or owner of the vehicle.

D. Conditions. Tenant’s right to use, and its right to permit its principals and
guests to use, the parking facilities pursuant to this Lease are subject to the
following conditions: (i) Landlord has made no representations or warranties
with respect to the parking area, the number of spaces located therein or access
thereto; (ii) Landlord reserves the right to reduce the number of spaces in the
parking area by not more than ten percent (10%) of the then number of spaces in
the parking area and/or change access thereto provided that the number of spaces
specified in the BLI Rider continue to be available for Tenant’s use; and none
of the foregoing shall entitle Tenant to any claim against Landlord or to any
abatement of Rent (or any part thereof); (iii) Landlord has no obligation to
provide a parking garage attendant and Landlord shall have no liability on
account of any loss or damage to any vehicle or the contents thereof, unless
such loss or damage is caused by Landlord, its agents, employees, or invitees;
(iv) Tenant, its agents, employees and invitees, shall park their automobiles
and other vehicles only where, and as designated from time to time by Landlord,
within the parking area; (v) if and when so requested by Landlord, Tenant shall
furnish Landlord with the license numbers of any vehicles of Tenant, its agents
and employees; and (vi) Landlord (or the operator of the parking area) may
charge Tenant’s invitees and visitors) directly for the parking fee established
by Landlord (or such operator) from time to time for the use of such parking
area.

8. BUILDING SERVICES

A. General. The Premises shall be accessible to Tenant on a twenty-four
(24) hour per day, seven (7) days per week, three hundred sixty-five (365) days
per year basis, excluding emergency events which cause the Building to limit
access to Tenant. In general, the services set forth below will be provided by
Landlord at a service level set, defined and regulated by Landlord consistent
with office buildings of similar quality to, and in the same immediate
geographic area as, the Building. During the Lease Term, the regular business
hours (“Business Hours”) of the Building will be 7:00 a.m. to 7:00 p.m., Monday
through Friday, and on Saturday, 8:00 a.m. to 1:00 p.m., except holidays
generally recognized by state and federal governments or as may be shortened in
accordance with applicable policies or regulations adopted by any utility
company servicing the Building or government. Landlord reserves the right to
increase the Business Hours. The Building will be accessible to Tenant, its
subtenants, agents, servants, employees, contractors, invitees or licensees
(collectively, “Tenant’s Agents”) twenty-four hours per day, seven days per week
except in the case of temporary closure due to emergencies, repairs, casualty,
governmental or quasi-governmental requirements or as Landlord reasonably deems
necessary in order to prevent damage or injury to person or property.

B. Services to be Provided by Landlord.

(1) Janitorial Service. Landlord agrees to provide during the Lease Term
janitorial services for the Premises customarily provided in office buildings of
similar quality to and in the same immediate geographic area as the Building.
Janitorial services will be provided after Business Hours at the Building, but
no janitorial services will be provided on Saturdays, Sundays and holidays
generally recognized by state and federal government. Should Tenant require
additional janitorial services beyond those customarily provided by Landlord,
Tenant may request same in writing from Landlord and if Landlord agrees to
provide such services, Tenant will be billed for same by Landlord at a
reasonable rate, as determined by Landlord, and those costs and expenses when
billed will be Additional Rent due under this Lease.

(2) Electricity. During the Lease Term, electric power will be available for the
purposes of lighting and general office equipment use in amounts consistent with
Building standard electrical capacities for the hours of 7:00 am – 8:00 pm
Monday – Friday (“Tenant’s Business Hours”). The Building standard mechanical
and electrical systems are designed to accommodate loads generated by lights and
office equipment such as typewriters, dictating equipment, photocopy equipment,
etc., up to the standard maximum capacities as set forth in the Work Letter
attached hereto as Exhibit “B”. In the event Tenant’s use of the Premises
requires more electrical power than set forth above, whether by intensity of
use, load or type of equipment, Tenant may then be billed for such additional
use and such billings will be billed to Tenant as Additional Rent. Landlord will
utilize Landlord’s customary method of billing Tenant for excess electrical
power consumption at the standard utility rates charged by the electric service
provider. At Landlord’s option, Landlord, at Tenant’s expense, may have an
engineer estimate Tenant’s usage, and bill Tenant at standard utility rates for
the excess usage or install a submeter for the purposes of monitoring Tenant’s
excess power consumption. Landlord and Tenant agree that Landlord’s
implementation of the electrical monitoring and billing procedures set forth
herein shall in no way be construed so as to deem Landlord a private or public
utility company. Landlord reserves the right, after Business Hours, to turn off
all unnecessary lighting in the unoccupied areas of the Building to minimize the
energy consumption of the Building in the Common Areas and the Premises.
Landlord reserves the right, after Tenant’s Business Hours, to turn off all
unnecessary lighting in the unoccupied areas of the Premises to minimize the
energy consumption of the Building in the Premises.

 

13



--------------------------------------------------------------------------------

(3) HVAC Services. Landlord agrees to provide, during Tenant’s Business Hours,
heating, ventilating and air conditioning for the purposes of comfort control.
Except for HVAC service provided to Tenant’s server room on the 9th floor,
Landlord and Tenant agree that Landlord’s HVAC system is not designed to cool
machinery and equipment. The HVAC system installed for use in Tenant’s server
rooms shall be separately metered for electricity usage and billed to Tenant as
Additional Rent. If Tenant requires additional HVAC services for comfort control
at times other than during Tenant’s Business Hours, Landlord will bill Tenant as
Additional Rent for the number of hours used at Landlord’s then standard
prevailing rate for after-hours use of HVAC services as of the date of the
execution of this Lease. The current charge for after-hours operation (to
include HVAC, lighting, water, sewer and elevator service) is Fifty Dollars
($50.00) per hour, subject to adjustment as hereinabove provided. This rate will
be subject to change during the Lease Term in Landlord’s discretion based upon
operational costs and expenses, including wear and tear on the system and its
components. The HVAC air distribution system and control system will remain
under the control of Landlord, who will regulate the systems’ setting and
adjustment. At Landlord’s option, Landlord may secure HVAC controls
(thermostats) in lockable metal boxes to regulate the efficiency and use of the
system. Tenant agrees that Landlord will have complete control over the setting
and regulation of all air distribution, vents, vanes and dampers so as to
provide comfortable working conditions.

(4) Water and Sewer. Landlord agrees to provide municipally supplied cold water
and sewer services to the Common Areas for lavatory purposes.

(5) Elevator Service. Landlord will provide elevator service during Tenant’s
Business Hours and, Landlord shall provide restricted elevator service during
hours other than Business Hours.

C. Interruption of Services. It is understood and agreed that Landlord does not
warrant that any of the services referred to above, or any other services which
Landlord may supply, will be free from interruption except that such
interruption shall not be for a period of time longer than required to
reasonably reinstate such services. Tenant acknowledges that any one or more of
such services may be suspended by reason of accident or repairs, alterations or
improvements necessary to be made, or by strikes or lockouts, or by reason of
operation of law, or other causes beyond the control of Landlord. No such
interruption or discontinuance of service will be deemed an eviction or relieve
Tenant from the responsibility of performing any of Tenant’s obligations under
this Lease or render Landlord liable to Tenant for damages or abatement of Rent.
Notwithstanding the foregoing, if: (i) such utility service is interrupted
because of the acts of Landlord, its employees, agents or contractors;
(ii) Tenant notifies Landlord of such interruption; (iii) such interruption does
not arise in whole or in part as a result of an act or omission of Tenant or its
agents; (iv) such interruption is not caused by a fire or other casualty;
(v) the repair or restoration of such service is reasonably within the control
of Landlord; and (vi) as a result of such interruption, the Premises or a
material portion thereof, is rendered untenantable (meaning that Tenant is
unable to use the Premises in the normal course of it business) and Tenant in
fact ceases to use the Premises, or material portion thereof, then, Tenant’s
sole remedy for such interruption shall be as follows: 24 hours after the
commencement of the interruption of service to the Premises (or material portion
thereof) and the Premises become untenantable, the Rent payable hereunder shall
be abated on a per diem basis for each day after said 24 hour period based upon
the percentage of the Premises so rendered untenantable and not used by Tenant,
and such abatement shall continue until the date the Premises become tenantable
again.

D. Sorting and Separation of Refuse and Trash. Tenant covenants and agrees, at
its sole cost and expense, to comply with all present and future laws, orders
and regulations of all state, federal, municipal, and local governments,
departments, commissions and boards regarding the collection, sorting,
separation, and recycling of waste products, garbage, refuse and trash. Tenant
shall, as required, sort and separate such waste products, garbage, refuse and
trash into such categories as provided by law. Each separately sorted category
of waste products, garbage, refuse, and trash shall be placed in separate
receptacles reasonably approved by Landlord. Such separate receptacles may, at
the Landlord’s option, be removed from the Premises in accordance with a
collection schedule prescribed by law. Landlord reserves the right to refuse to
collect or accept from Tenant any waste products, garbage, refuse or trash that
is not separated and sorted and required by law, and to require Tenant to
arrange for such collection at Tenant’s sole cost and expense, utilizing a
contractor reasonably satisfactory to Landlord. Tenant shall pay all costs,
expenses, fines, penalties or damages that may be imposed on Landlord or Tenant
by reason of Tenant’s failure to comply with the provisions of this Section,
and, at Tenant’s sole cost and expense shall indemnify, defend, and hold
Landlord harmless (including legal fees and expenses) from and against any
actions, claims and suits arising from such non-compliance, utilizing counsel
reasonably satisfactory to Landlord.

E. Utility Deregulation. Landlord has advised Tenant that presently Jacksonville
Electric Authority (Electric Service Provider) is the utility company selected
by Landlord to provide utility service for the Building. Notwithstanding the
foregoing, if permitted by law, Landlord shall have

 

14



--------------------------------------------------------------------------------

the right at any time and from time to time during the Lease Term to either
contract for service from a different company or companies providing electric
service (such a company shall hereinafter be referred to as an Alternate Service
Provider) or continue to contract for service from the Electric Service
Provider.

9. SECURITY. With respect to security for the Building and the parking
garage(s), Landlord and Tenant hereby agree as follows:

A. Landlord’s Responsibilities. Landlord shall: (i) install a system to limit
access to the Building and parking garage, (ii) respond to Building alarms
and/or reports of an emergency nature on a twenty-four (24) hour basis, and
(iii) provide a security escort service to the parking garage after Business
Hours.

B. Tenant’s Responsibilities. Tenant shall: (i) abide by all policies,
procedures and rules and regulations for use of the access system, (ii) report
promptly the loss or theft of all keys which would permit unauthorized entrance
to the Premises, Building or parking garage(s), (iii) report to Landlord the
employment or discharge of employees and their vehicle’s make, model, and
license number, (iv) promptly report to Landlord door-to-door solicitation or
other unauthorized activity in the Building, and (v) promptly inform the
Landlord’s Building manager in the event of a break-in or other emergency.

C. Interruption of Security. Tenant acknowledges that the above security
provisions may be suspended or modified at Landlord’s sole discretion or as a
result of causes beyond the reasonable control of Landlord. No such
interruption, discontinuance or modification of security service will constitute
an eviction, constructive eviction, or a disturbance of Tenant’s use and
possession of the Premises, and further, no interruption, discontinuance or
modification of security service will render Landlord liable to Tenant or
third-parties for damages, abatement of Rent, or otherwise, or relieve Tenant of
the responsibility of performing Tenant’s obligations under this Lease.

10. REPAIRS, MAINTENANCE AND UTILITIES

A. Landlord’s Responsibilities. During the Lease Term, Landlord shall define,
set, and maintain the level of repairs and maintenance for the Building, the
Common Areas, and all other areas serving the Building, in a manner comparable
to office buildings of similar quality to and in the immediate geographic area
of the Building. Landlord’s responsibilities with respect to this paragraph are
as follows: (i) the structural and roof systems of the Building, (ii) the
Building standard electrical and mechanical systems, (iii) the primary water and
sewer systems of the Building, (iv) the Building Common Areas and the common
area furniture, fixtures, and equipment, (v) the landscaped areas in and about
the Building, (vi) replacement of Building standard fluorescent light bulbs in
the Common Areas, (vii) all maintenance , repair and replacement of the Common
Areas and (viii) HVAC.

B. Tenant’s Responsibilities. During the Lease Term, Tenant will repair and
maintain the following at Tenant’s expense:

(1) The interior portion of the demising walls, the interior partition walls of
the Premises and their wall-covering, and the entry door to the Premises.

(2) The electrical and mechanical systems not considered Building standard which
have been installed by either Landlord or Tenant, for the exclusive use and
benefit of Tenant. The following examples are for clarification and are not all
inclusive: (a) electrical services for computers or similar items,
(b) projection room equipment such as dimmers, curtains, or similar items,
(c) water closet plumbing, kitchen plumbing or similar items, (d) HVAC for other
than comfort cooling in the Premises security systems for the Premises,
(e) telephone system for the Premises; and (f) other similar systems.

(3) Except for the janitorial services to be provided by Landlord, if any, as
set forth in this Lease, the repair and maintenance of the floor covering of the
Premises, including VCT flooring, ceramic tiles, marble, wood flooring, or
similar coverings, shall be performed by Tenant, at Tenant’s expense.

(4) All cabinets and millwork (regardless of ownership) so long as said cabinets
and millwork are for the exclusive use and benefit of Tenant.

(5) All other personal property, improvements or fixtures, except any of same
expressly designated in this Lease as those which Landlord shall maintain. Those
items to be repaired and maintained by Tenant include, but are not limited to,
the following: (a) ceiling tiles and ceiling grid, (b) molding or other woodwork
and paneling, (c) light fixtures and bulbs, (d) draperies, blinds or wall
hangings, (e) glass partition walls, (f) water closets and kitchen areas,
(g) doors and lockset, and (h) vaults, safes, or secured areas. For the
aforesaid items, Landlord may elect, with Tenant’s

 

15



--------------------------------------------------------------------------------

approval (which approval will not be unreasonably withheld) to maintain and
repair same at Tenant’s expense and Tenant will be billed for same as Additional
Rent.

C. Repairs and Maintenance; Miscellaneous. Notwithstanding anything to the
contrary in this Lease, Landlord shall have no responsibility to repair or
maintain the Building, any of its components, the Common Areas, the Premises, or
any fixture, improvement, trade fixture, or any item of personal property
contained in the Building, the Common Areas, and/or the Premises if such repairs
or maintenance are required because of the occurrence of any of the following:
(i) the acts, misuse, improper conduct, omission or negligence of Tenant or
Tenant’s Agents. Should Landlord, at its sole option, elect to make repairs or
maintenance occasioned by the occurrence of any of the foregoing, Tenant shall
pay as Additional Rent all such costs and expenses incurred by Landlord. Any
such Additional Rent not promptly paid to the Landlord within five (5) days of a
billing of said Additional Rent to the Tenant shall bear interest at twelve
percent (12%), and if not paid within ten (10) days thereafter shall constitute
a default of this Lease availing Landlord of remedies provided in Section 24
hereof. Landlord shall have the right to approve in advance all work, repair,
maintenance or otherwise, to be performed under this Lease by Tenant and all of
Tenant’s repairmen, contractors, subcontractors and suppliers performing work or
supplying materials. Tenant shall be responsible for all permits, inspections
and certificates for accomplishing the above. Tenant shall obtain lien waivers
for all work done in or to the Premises.

11. TENANT’S ALTERATIONS

A. General. During the Lease Term, Tenant will make no alterations, additions or
improvements in or to the Premises or the Building, of any kind or nature,
including, but not limited to, alterations, additions or improvements in, to, or
on, telephone or computer installations (any and all of such alterations,
additions or improvements other than those set forth in the Work Letter attached
hereto are collectively referred to in this Lease as the “Alteration(s)”),
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld; provided however, that Landlord may withhold its consent
in its reasonable discretion if: (a) the cost of the work will exceed Twenty
Five Thousand and 00/100 Dollars ($25,000.00); (b) a building permit will be
required; or (c) if there will be any material modifications to any exterior or
structural components of the Building or any of the Building’s operating
systems, including, without limitation, heating, ventilating, air conditioning,
plumbing, electrical, and other operating systems. In connection with Tenant’s
request for Landlord’s consent under this Lease, Tenant shall pre-pay to
Landlord the sum of Two Hundred Fifty and 00/100 Dollars ($250.00) for
Landlord’s review of applicable documents and plans. Tenant also shall reimburse
Landlord for any third-party costs and expenses incurred or to be incurred by
Landlord related to such review within ten (10) days of receipt of Landlord’s
statement therefore. Tenant shall submit to Landlord detailed drawings and plans
of the proposed Alterations at the time Landlord’s consent is sought. Should
Landlord consent to any proposed Alterations by Tenant, such consent will be
conditioned upon Tenant’s agreement to comply with all requirements established
by Landlord, including safety requirements and the matters referenced in
Section 21 of this Lease. As stated herein, all Alterations made hereunder will
become Landlord’s property when incorporated into or affixed to the Building.
However, at Landlord’s option, Landlord may, at the expiration of the Lease
Term, require Tenant, at Tenant’s expense, to remove Alterations made by or on
behalf of Tenant and to restore the Premises to their original condition.

12. LANDLORD’S ADDITIONS AND ALTERATIONS. Landlord has the right to make changes
in and about the Building, garages and parking areas, including, but not limited
to, signs, entrances, address or name of Building. Such changes may include, but
not be limited to, rehabilitation, redecoration, refurbishment and refixturing
of the Building and expansion of or structural changes to the Building. The
right of Tenant to quiet enjoyment and peaceful possession given under the Lease
will not be deemed breached or interfered with by reason of Landlord’s actions
pursuant to this section so long as such actions do not materially deprive
Tenant of its use and enjoyment of the Premises.

13. ASSIGNMENT AND SUBLETTING

A. Landlord’s Consent Required. Except as provided below with respect to
assignment of this Lease, Tenant will not effect a Transfer, (as herein defined)
without first obtaining the consent of Landlord, which consent Landlord shall
not unreasonably withhold provided that all of the requirements of subsection B,
of this Section 13 are satisfied. As used in this Section 13, any of the
following shall be deemed to be a Transfer: (i) an assignment of this Lease, in
whole or in part; (ii) any sublet of all or any part of the Premises; (iii) any
license allowing anyone other than Tenant to use or occupy all or any part of
the Premises; (iv) any pledge or encumbrance by mortgage or other instrument of
Tenant’s interest in this Lease; (v) any transfer of corporate shares as
described in subsection C., of this Section 13; or (vi) any transfer of
partnership interest as described in subsection D., of this Section 13. Consent
by Landlord to any Transfer shall not constitute a waiver of the requirement for
such consent to any subsequent Transfer. In lieu of approving any Transfer,
Landlord may elect to terminate this Lease as to the portion of the Premises
affected by such Transfer (together with such additional portion of the Premises
needed by Landlord to render the terminated portion marketable) by giving Tenant
notice of such election, in which event this Lease and the rights and
obligations of the parties hereunder shall cease

 

16



--------------------------------------------------------------------------------

as of a date set forth in such notice which date shall not be less than sixty
(60) days after the date of such notice. Tenant’s allotted parking spaces shall
be proportionately reduced based on the amount of space recaptured by Landlord.
In the event of any such termination, all Rent (other than any Additional Rent
due Landlord by reason of Tenant’s failure to perform any of its obligations
hereunder) shall be adjusted as of the date of such termination.

B. Conditions for Transfer Approval. Tenant recognizes that this Lease and the
Premises are unique, and that the nature and character of the operations within
and management of the Premises are important to the success of the Building.
Accordingly, Landlord shall be entitled to arbitrarily withhold its consent to
any Transfer, unless all of the following conditions are satisfied, in which
event, Landlord agrees that it shall not unreasonably withhold its consent to
the Transfer in question:

(1) At the time consent is requested, or at any time prior to the granting of
consent, Tenant is not in default under this Lease beyond any applicable grace
or cure period.

(2) In Landlord’s reasonable judgment, the proposed assignee or subtenant or
occupant is engaged in a business or activity, which (a) is in keeping with the
then standards of the Building, (b) is limited to the use of the Premises as
general and executive office, (c) will not violate any negative covenant as to
use contained in any other lease of office space in the Building, (d) will not
entail any alterations which would lessen the value of the leasehold
improvements in the Premises, (e) will not result in an increased burden on the
Building, the Premises and systems and structures thereof, (f) will not cause an
increase in insurance premiums for insurance policies applicable to the
Building, or (g) will not impair the dignity, reputation or character of the
Building.

(3) No portion of the Building or Premises would become subject to additional or
different governmental laws and regulations including, without limitation, the
ADA and Title 24.

(4) The proposed assignee or sublessee is not an existing tenant or affiliate of
an existing tenant of the Building and Landlord is not negotiating with, and has
not at any time within the past sixty (60) days negotiated with, the proposed
assignee or sublessee for space in the Building.

(5) The proposed use is not prohibited by law or by any provision of this Lease,
including, without limitation, the rules and regulations then in effect.

(6) The proposed assignee or subtenant or occupant is a reputable person of good
character and with sufficient financial worth considering the responsibility
involved, and Landlord has been furnished with reasonable proof thereof;

(7) The form of the proposed sublease or instrument of assignment or occupancy
shall be reasonably satisfactory to Landlord, and shall comply with the
applicable provisions of this Paragraph;

(8) The Transfer requested shall not, in view of all previous approved
Transfers, render the Premises occupied by more than three (3) different
occupying transferees;

(9) The proposed subtenant or assignee or occupant shall not be a governmental
agency, and shall not be entitled, directly or indirectly, to diplomatic or
sovereign immunity and shall be subject to the service of process in, and the
jurisdiction of the courts of the State of Florida;

(10) Such transferee shall assume in writing, in a form acceptable to Landlord,
all of Tenant’s obligations hereunder and Tenant shall provide Landlord with a
copy of such assumption/transfer document;

(11) Tenant shall pay to Landlord a fee of One Thousand and 00/100 Dollars
($1,000.00) prior to the effective date of the Transfer in order to reimburse
Landlord for all of its internal costs and expenses incurred with respect to the
Transfer, including, without limitation, costs incurred in connection with the
review of financial materials, meetings with representative of transferor and/or
transferee and preparation, review, approval and execution of the required
transfer documentation, and, in addition, Tenant shall reimburse Landlord for
any out-of-pocket costs and expenses incurred with respect to such Transfer, the
foregoing shall hereinafter be referred to as the Transfer Fee;

(12) As of the effective date of the Transfer and continuing throughout the
remainder of the Term, the Base Rent shall not be less than the Base Rent set
forth in the BLI Rider;

(13) Tenant to which the Premises were initially leased shall continue to remain
liable under this Lease for the performance of all terms, including but not
limited to, payment of Rent due under this Lease, unless however, in the
instance of an assignment, the proposed assignee exhibits to

 

17



--------------------------------------------------------------------------------

Landlord’s reasonable satisfaction that it has a net worth at least equal to
that of Tenant, in which case Tenant shall be released of liability under this
Lease;

(14) N/A;

(15) Each of Landlord’s Mortgagees shall have consented in writing to such
Transfer; and

(16) Tenant shall give notice of a requested Transfer to Landlord, which notice
shall be accompanied by (a) a conformed or photostatic copy of the proposed
assignment or sublease, the effective or commencement date of which shall be at
least sixty (60) days after the giving of such notice, (b) a statement setting
forth in reasonable detail the identity of the proposed assignee or subtenant,
the nature of its business and its proposed use of the Premises, (c) current
financial information with respect to the proposed assignee or subtenant,
including, without limitation, its most recent financial report, and (d) such
other information as Landlord may reasonably request.

(17) Upon request, the Assignee (in the case of a proposed assignment) or Tenant
(in the case of a proposed sub-letting) will increase the original Security
Deposit hereunder in such amount as Landlord may reasonably require (or if no
security was initially deposited hereunder), or posted with Landlord such
Security Deposit as Landlord may require.

C. Transfer of Corporate Shares. If Tenant is a corporation other than a
corporation the outstanding voting stock of which is listed on a “national
securities exchange,” as defined in the Securities Exchange Act of 1934, and if
at any time after execution of this Lease any part or all of the corporate
shares shall be transferred by sale, assignment, bequest, inheritance, operation
of law or other disposition (including, but not limited to, such a transfer to
or by a receiver or trustee in federal or state bankruptcy, insolvency, or other
proceedings) so as to result in a change in the present control of said
corporation by the person(s) now owning a majority of said corporate shares, a
Transfer shall be deemed to have occurred. Tenant shall give Landlord notice
that such Transfer is imminent at least fifteen (15) days prior to the date of
such Transfer. If any such Transfer is made (and regardless of whether Tenant
has given notice of same), Landlord may elect to terminate this Lease at any
time thereafter by giving Tenant notice of such election, in which event this
Lease and the rights and obligations of the parties hereunder shall cease as of
a date set forth in such notice which date shall not be less than sixty
(60) days after the date of such notice. In the event of any such termination,
all Rent (other than any Additional Rent due Landlord by reason of Tenant’s
failure to perform any of its obligations hereunder) shall be adjusted as of the
date of such termination.

D. Intentionally deleted.

E. Acceptance of Rent from Transferee. The acceptance by Landlord of the payment
of Rent following any assignment or other transfer prohibited by this Section 13
shall not be deemed to be a consent by Landlord to any such assignment or other
transfer nor shall the same be deemed to be a waiver of any right or remedy of
Landlord hereunder.

F. Additional Provisions Respecting Transfers. Without limiting Landlord’s right
to withhold its consent to any Transfer by Tenant, and regardless of whether
Landlord shall have consented to any such Transfer, neither Tenant nor any other
person having an interest in the possession, use or occupancy of the Premises or
any part thereof shall enter into any lease, sublease, license, concession,
assignment or other Transfer or agreement for possession, use or occupancy of
all or any portion of the Premises, which provides for Rent or other payment for
such use, occupancy or utilization based, in whole or in part, on the net income
or profits derived by any person or entity from the space so leased, used or
occupied, and any such purported lease, sublease, license, concession,
assignment or other transfer or agreement shall be absolutely void and
ineffective as a conveyance of any right or interest in the possession, use or
occupancy of all or any part of the Premises. There shall be no deduction from
the Rent payable under any sublease or other Transfer nor from the amount
thereof passed on to any person or entity, for any expenses or costs related in
any way to the subleasing or Transfer of any interest under this Lease.

G. Transfer Consideration is Additional Rent. If Landlord shall consent to any
Transfer, Tenant shall in consideration therefor, pay to Landlord as Additional
Rent an amount equal to the Transfer Consideration. For purposes of this
paragraph, the term Transfer Consideration shall mean in any Lease Year (i) any
rents, additional charges or other consideration payable to Tenant by the
transferee of the Transfer which is in excess of the Base Rent and Overhead Rent
less any reasonable, verified marketing costs attributable to the Transfer
accruing during such Lease Year, (ii) all sums paid for the sale or rental of
Tenant’s fixtures, leasehold improvements, equipment, furniture or other
personal property in excess of the fair market sale or rental value thereof as
of the date of the Transfer, and (iii) all sums paid for services provided by
Tenant to the transferee (including, without limitation, secretarial, word
processing, receptionist, conference rooms, and library) in excess of the fair
market value of such

 

18



--------------------------------------------------------------------------------

services. The Transfer Consideration shall be paid to Landlord as and when paid
by the transferee to Tenant. Landlord shall have the right to audit Tenant’s
books and records upon reasonable notice to determine the amount of Transfer
Consideration payable to Landlord. In the event such audit reveals an
understatement of Transfer Consideration in excess of five percent (5%) of the
actual Transfer Consideration due Landlord, Tenant shall pay the full amount of
the understatement and for the cost of such audit within ten (10) days after
Landlord’s written demand for same.

H. New Directory Isn’t Consent to Sublet/Assignment. The listing or posting of
any name, other than that of Tenant, whether on the door or exterior wall of the
Premises, the Building’s tenant directory in the lobby or elevator, or
elsewhere, shall not: (i) constitute a waiver of Landlord’s right to withhold
consent to any sublet or assignment pursuant to this Section 13; (ii) be deemed
an implied consent by Landlord to a sublet of the Premises or any portion
thereof, to any assignment or transfer of the Lease, or to any unauthorized
occupancy of the Premises, except in accordance with the express terms of the
Lease; or (iii) operate to vest any right or interest in the Lease or in the
Premises. Any such listing as described in this Section 13.H. shall constitute a
privilege extended by Landlord to Tenant, and shall be immediately revocable at
Landlord’s will by notice to Tenant.

I. Annual Certification. Upon the execution of this Lease and upon each
succeeding anniversary date, or at any sooner time requested by Landlord, Tenant
shall deliver to Landlord a statement, certified as being true and correct and
verified by the corporate partnership or entity, secretary, as applicable,
showing the names of all existing shareholders, partners or members as
applicable, of record and their respective ownership interests as of that date.

J. Permitted Transfers. Notwithstanding Section 13(a), Tenant may Transfer all
or part of its interest in this Lease or all or part of the Premises (a
“Permitted Transfer”) to the following types of entities (a “Permitted
Transferee”) without the written consent of Landlord:

(1) an Affiliate of Tenant;

(2) any corporation, limited partnership, limited liability partnership, limited
liability company or other business entity in which or with which Tenant, or its
corporate successors or assigns, is merged or consolidated, in accordance with
applicable statutory provisions governing merger and consolidation of business
entities, so long as (A) Tenant’s obligations hereunder are assumed by the
entity surviving such merger or created by such consolidation; and (B) the
Tangible Net Worth of the surviving or created entity is not less than the
Tangible Net Worth of Tenant as of the date of execution of this Lease; or

(3) any corporation, limited partnership, limited liability partnership, limited
liability company or other business entity acquiring all or substantially all of
Tenant’s assets if such entity’s Tangible Net Worth after such acquisition is
not less than the Tangible Net Worth of Tenant as of the date of execution of
this Lease.

Tenant shall promptly notify Landlord of any such Permitted Transfer. Tenant
shall remain liable for the performance of all of the obligations of Tenant
hereunder, or if Tenant no longer exists because of a merger, consolidation, or
acquisition, the surviving or acquiring entity shall expressly assume in writing
the obligations of Tenant hereunder. Additionally, the Permitted Transferee
shall comply with all of the terms and conditions of this Lease, including the
Permitted Use, and the use of the Premises by the Permitted Transferee may not
violate any other agreements affecting the Premises or the Building, Landlord or
other tenants of the Building. No later than five (5) business days after the
effective date of any Permitted Transfer, Tenant agrees to furnish Landlord with
(A) copies of the instrument effecting any of the foregoing Transfers,
(B) documentation establishing Tenant’s satisfaction of the requirements set
forth above applicable to any such Transfer, and (C) evidence of insurance as
required under this Lease with respect to the Permitted Transferee. The
occurrence of a Permitted Transfer shall not waive Landlord’s rights as to any
subsequent Transfers. “Tangible Net Worth” means the excess of total assets over
total liabilities, in each case as determined in accordance with generally
accepted accounting principles consistently applied (“GAAP”), excluding,
however, from the determination of total assets all assets which would be
classified as intangible assets under GAAP including goodwill, licenses,
patents, trademarks, trade names, copyrights, and franchises. Any subsequent
Transfer by a Permitted Transferee shall be subject to the terms of this
Section 13.

14. TENANT’S INSURANCE COVERAGE

A. Tenant shall, at its sole cost and expense, during the Lease Term, cause all
improvements at any time located in the Premises (other than the Building
standard tenant improvements) and all equipment and fixtures from time to time
used or intended to be used in connection with the operation and maintenance of
the Premises, to be insured for the mutual benefit of Landlord and Tenant
against loss or damage by fire and against loss or damage by other risks now or
hereafter included in an

 

19



--------------------------------------------------------------------------------

All-Risk insurance policy, in an amount equal to the full insurable value
thereof. All proceeds from such insurance shall be used for the repair or
replacement of such improvements, equipment and fixtures.

B. All coverage shall be written on an occurrence basis and shall be primary and
non-contributory over any insurance the Landlord may elect to provide on its
behalf. Upon the commencement of the Lease Term, and upon renewal of such
insurance coverage, Tenant shall deliver to the Landlord certified copies of
Tenant’s insurance policies, or an original certificate of such insurance from
the insurer providing a minimum of thirty (30) days’ notice of cancellation or
modification, showing that all premiums have been paid for the full policy
period. In the event Tenant shall fail to procure such insurance or to deliver
such policies and certificates, Landlord may, at Landlord’s option and in
addition to Landlord’s other remedies in the event of a default by Tenant
hereunder, procure the same for the account of Tenant, and the cost thereof
shall be paid to Landlord as additional rent. All policies of insurance required
to be carried by Tenant under this Section 12 shall be in form satisfactory to
Landlord, shall name Landlord, Landlord’s mortgagee, Landlord’s managing agent
and any other party designated by Landlord as additional insureds, shall be
issued by responsible insurance companies which are licensed to do business in
the State of Florida, and shall have a Best’s rating of a least AA and a
financial rating of not less than AXII and have been approved in writing by
Landlord. The policies shall contain cross-liability endorsements or their
equivalent, and shall be for the mutual and joint benefit and protection of
Landlord, Tenant and any other party designated by Landlord as an additional
insured.

Notwithstanding any other provisions of this Lease, Tenant at its own expense,
shall also maintain the following insurance coverage:

(1) Worker’s Compensation and Employer’s Liability. Tenant shall maintain
Worker’s Compensation insurance sufficient to comply with all applicable State
and/or Federal laws and an Employer’s Liability policy with a limit of not less
than One Million Dollars ($1,000,000.00).

(2) Commercial General Liability. Tenant shall maintain a Commercial General
Liability policy applying to the use and occupancy of the Premises and the
Building, and any part of either, and any areas adjacent thereto, and the
business operated by Tenant, or by any other occupant of the Premises with
limits of liability not less than Two Million Dollars ($2,000,000.00) per
occurrence and Three Million Dollars ($3,000,000.00) general aggregate for
Bodily Injury and Property Damage and Three Million Dollars ($3,000,000.00)
aggregate products/completed operations coverage. Such policy shall specifically
name the Landlord, Landlord’s mortgagee and Landlord’s managing agent as
additional insureds. Landlord may, at its discretion, request evidence of
products insurance. All such insurance shall provide for severability of
interests; shall provide that an act or omission of one of the named insureds
shall not reduce or avoid coverage to the other named insureds; and shall afford
coverage for all claims based on acts, omissions, injury and damage, which
claims occurred or arose (or the onset of which occurred or arose) in whole or
in part during the policy period. Tenant’s Commercial General Liability policy
shall not provide for a deductible in excess of Two Thousand Dollars ($2,000.00)
without the prior written approval of Landlord.

(3) Business Interruption. N/A.

(4) Property Insurance. Tenant shall maintain an All-Risk property insurance
policy on all personal property, furniture and fixtures of Tenant and tenant
improvements and betterments for not less than one hundred percent (100%) of the
replacement cost of the same. Tenant’s property policy shall not provide for a
deductible in excess of Two Thousand Dollars ($2,000.00) without the prior
written approval of Landlord.

(5) Additional Insurance. Whenever good business practice, in Landlord’s
reasonable judgment, indicates the need for additional insurance coverage or
different types of insurance in connection with the Premises or Tenant’s use and
occupancy thereof, Tenant shall, upon request, obtain such insurance at Tenant’s
expense and provide Landlord with evidence thereof.

C. Except for items for which Landlord is responsible under the Work Letter,
before any repairs, alterations, additions, improvements, or construction are
undertaken by or on behalf of Tenant, Tenant shall carry and maintain at its
expense, or Tenant shall require any contractor performing work in the Premises
to carry and maintain, at no expense to Landlord, in addition to workers’
compensation insurance as required by the jurisdiction in which the Building is
located, All Risk Builder’s Risk Insurance in the amount of the replacement cost
of any alterations, additions or improvements (or such other amount reasonably
required by Landlord) and Commercial General Liability Insurance (including,
without limitation, Contractor’s Liability coverage), written on an occurrence
basis with a minimum combined single limit of Two Million Dollars
($2,000,000.00) and adding the Owners of the Building and its (or their)
respective members, principals, beneficiaries, partners, officers, directors,
employees, managing agents, agents (and their respective members and principals)
and mortgagee(s)(and any other designees of Landlord as the interest of such
designees shall appear) as additional insureds.

 

20



--------------------------------------------------------------------------------

D. Tenant shall not do or fail to do anything in, upon or about the Premises
which will: (i) violate the terms of any of Landlord’s insurance policies;
(ii) prevent Landlord from obtaining policies of insurance acceptable to
Landlord or any mortgagees; or (iii) result in an increase in the rate of any
insurance on the Premises, the Building, any other property of Landlord or of
others in the Building. In the event of the occurrence of any of the events set
forth in this Section 12(d), Tenant shall pay landlord, upon demand, as
additional rent, the cost of the amount of any increase in any such insurance
premium, provided that the acceptance by Landlord of such payment shall not be
construed as a waiver of any rights by Landlord in connection with a default by
Tenant under the Lease.

E. Tenant shall, prior to and throughout the Lease Term, procure from each of
its insurers under all policies of fire, theft, public liability, workers’
compensation and any other insurance policies of Tenant now or hereafter
existing, pertaining in any way to the Premises or the Building or any operation
therein, a waiver, as set forth in Section 13 of this Lease, of all rights of
subrogation which the insurer might otherwise, if at all, have against the
Landlord or any officer, agent or employee of Landlord (including, without
limitation, Landlord’s managing agent).

15. LANDLORD’S INSURANCE COVERAGE

A. General. Landlord will at all times during the Lease Term maintain a policy
or policies of insurance insuring the Building against loss or damage by fire,
explosion or other hazards and contingencies typically covered by insurance for
an amount acceptable to the mortgagees encumbering the Building. Landlord
reserves the right to self insure in lieu of maintaining such policies.

B. Tenant’s Acts. Tenant will not do or permit anything to be done upon or bring
or keep or permit anything to be brought or kept upon the Premises which will
unreasonably increase Landlord’s rate of insurance on the Building. If by reason
of the failure of Tenant to comply with the terms of this Lease, or by reason of
Tenant’s occupancy (even though permitted or contemplated by this Lease), the
insurance rate shall at any time be unreasonably higher than it would otherwise
be, Tenant will reimburse Landlord for that part of all insurance premiums
charged because of such violation or occupancy by Tenant. Tenant agrees to
comply with any reasonable requests or recommendation made by Landlord’s
insurance underwriter inspectors.

16. WAIVER OF RIGHT OF RECOVERY

A. General. Except as provided in section 39, neither Landlord nor Tenant shall
be liable to the other for any damage to any building, structure or other
tangible property, or any resulting loss of income, or losses under worker’s
compensation laws and benefits, even though such loss or damage might have been
occasioned by the negligence of such party, its agents or employees. The
provisions of this Section shall not limit the indemnification for liability to
third parties pursuant to section 19. As used in this section 16. A., “damage”
refers to any loss, destruction or other damage.

B. Exclusions. Tenant acknowledges that Landlord will not carry insurance on
improvements, furniture, furnishings, trade fixtures, equipment installed in or
made to the Premises by or for Tenant, and Tenant agrees that Tenant, and not
Landlord, will be obligated to promptly repair any damage thereto or replace the
same.

17. DAMAGE OR DESTRUCTION BY CASUALTY

A. Absolute Right to Terminate. If by fire or other casualty the Premises are
damaged or destroyed to the extent of forty (40%) percent or more of the
replacement cost thereof, or the Building is damaged or destroyed to the extent
of forty (40%) percent or more of the replacement cost thereof, Landlord will
have the option of terminating this Lease or any renewal thereof by serving
written notice upon Tenant within one hundred eighty (180) days from the date of
the casualty and any prepaid Rent or Additional Rent will be prorated as of the
date of destruction and the unearned portion of such Rent will be refunded to
Tenant without interest.

B. Qualified Right to Terminate. If by fire or other casualty either the
Premises or the Building is damaged or destroyed to the extent of less than
forty (40%) percent but more than twenty-five (25%) percent of the replacement
cost of the Premises or the Building (as applicable) (or the Premises or
Building are damaged to a lesser degree but section 17.C., does not apply
because of the number of years remaining in the Lease Term), then Landlord may,
so long as it treats Tenant and similarly situated tenants in a
nondiscriminatory manner, either terminate this Lease by serving written notice
upon Tenant within one hundred eighty (180) days of the date of destruction or
Landlord may restore the Premises.

C. Obligation to Restore. If by fire or other casualty either the Premises or
the Building is destroyed or damaged, but only to the extent of twenty-five
(25%) or less of the replacement

 

21



--------------------------------------------------------------------------------

cost of the Premises or the Building (as applicable), and, also, the unexpired
Lease Term, including any previously exercised renewal option, is more than
three years, then Landlord will restore the Premises.

D. Rent Adjustments. In the event of restoration by Landlord, all Rent (as
previously defined in this Lease), paid in advance shall be apportioned as of
the date of damage or destruction and all such Rent as above described
thereafter accruing shall be equitably and proportionately adjusted according to
the nature and extent of the destruction or damage, pending substantial
completion of rebuilding, restoration or repair. In the event the destruction or
damage is so extensive as to make it unfeasible for Tenant to conduct Tenant’s
business in the Premises, Rent under this Lease will be completely abated until
the Premises are substantially restored by Landlord or until Tenant resumes use
and occupancy of the Premises, whichever shall first occur. Landlord will not be
liable for any damage to or any inconvenience or interruption of business of
Tenant or any of Tenant’s Agents occasioned by fire or other casualty.

E. Qualifications. Said restoration, rebuilding or repairing will exist and will
be at Landlord’s sole cost and expense, subject to the availability of
applicable insurance proceeds. Landlord shall have no duty to restore, rebuild
or replace Tenant’s personal property and trade fixtures, unless such casualty
was caused by Landlord’s negligence. Notwithstanding anything to the contrary in
this Lease, including, but not limited to this section 17. Landlord’s
obligation(s) to repair, rebuild or restore the Building or the Premises shall
exist (i) only to the extent of insurance proceeds received by Landlord in
connection with the condition or event which gave rise to Landlord’s obligation
to repair, rebuild or restore and/or (ii) only so long as the area unaffected by
the casualty may, as determined by Landlord using reasonable business judgment,
be restored as a profitable, self functioning unit.

18. CONDEMNATION AND EMINENT DOMAIN

A. Absolute Right to Terminate. If all or a material part of the Premises or the
Building or the parking spaces is taken for any public or quasi-public use under
any governmental law, ordinance or regulation or by right of eminent domain or
by purchase in lieu thereof, and the taking would prevent or materially
interfere with the use of the Premises for the purpose for which they are then
being used, this Lease will terminate and the Rent and Additional Rent will be
abated during the unexpired portion of this Lease effective on the date physical
possession is taken by the condemning authority. Tenant will have no claim to
the condemnation award.

B. Obligation to Restore. In the event an immaterial part of the Premises or the
Building or the parking spaces is taken for any public or quasi-public use under
any governmental law, ordinance or regulation, or by right of eminent domain or
by purchase in lieu thereof, and this Lease is not terminated as provided in
section 18.A. above, then Landlord shall, subject to the remaining provisions of
this section, at Landlord’s expense, restore the Premises to the extent
necessary to make them reasonably tenantable. The Rent and Additional Rent
payable under this Lease during the unexpired portion of the Lease Term shall be
adjusted to such an extent as may be fair and reasonable under the
circumstances. Tenant shall have no claim to the condemnation award with respect
to the leasehold estate but, in a subsequent, separate proceeding, may make a
separate claim for trade fixtures installed in the Premises by and at the
expense of Tenant and Tenant’s moving expense. In no event will Tenant have any
claim for the value of the unexpired Lease Term.

C. Qualifications. Notwithstanding the foregoing, Landlord’s obligation to
restore exists (i) only if and/or to the extent, that the condemnation or
similar award received by Landlord is sufficient to compensate Landlord for its
loss and its restoration costs and/or (ii) the area unaffected by the
condemnation or similar proceeding may, as determined by Landlord’s reasonable
business judgment, be restored as a profitable, and self functioning unit.

19. LIMITATION OF LANDLORD’S LIABILITY; INDEMNIFICATION

A. Personal Property. All personal property placed or moved into the Building
will be at the sole risk of Tenant or other owner. Landlord will not be liable
to Tenant or others for any damage to person or property arising from
environmental concerns, as hereafter defined, theft, vandalism, HVAC
malfunction, the bursting or leaking of water pipes, any act or omission of any
cotenant or occupant of the Building or of any other person, or otherwise unless
caused by the act or neglect of Landlord.

B. Limitations. Notwithstanding any contrary provision of this Lease: (i) Tenant
will look solely (to the extent insurance coverage is not applicable or
available) to the interest of Landlord (or its successor as Landlord hereunder)
in the Building for the satisfaction of any judgment or other judicial process
requiring the payment of money as a result of any negligence or breach of this
Lease by Landlord or its successor or of Landlord’s managing agent (including
any beneficial owners, partners, corporations and/or others affiliated or in any
way related to Landlord or such successor or managing agent) and Landlord has no
personal liability hereunder of any kind, and (ii) Tenant’s sole right and

 

22



--------------------------------------------------------------------------------

remedy in any action or proceeding concerning Landlord’s reasonableness (where
the same is required under this Lease) will be an action for declaratory
judgment and/or specific performance.

C. Indemnity. Tenant agrees to indemnify, defend and hold harmless Landlord and
Landlord’s employees, officers, directors and agents (“Landlord’s Agents”) from
and against all claims, causes of actions, liabilities, judgments, damages,
losses, costs and expenses, including reasonable attorneys’ fees and costs,
including appellate proceedings and bankruptcy proceedings (collectively
“Damages”), incurred or suffered by Landlord and arising from or in any way
connected with the negligence or willful misconduct of Tenant or any of Tenant’s
Agents, including, but not limited to, any breach of this Lease or any death,
personal injury or property damage occurring in or about the Premises or the
Building or arising from Environmental concerns, as hereafter defined. Tenant
will reimburse Landlord upon request for all costs incurred by Landlord in the
interpretation and enforcement of any provisions of this Lease and/or the
collection of any sums due to Landlord under this Lease, including collection of
agency fees, and reasonable attorneys’ fees and costs, regardless of whether
litigation is commenced, and through all appellate actions and proceedings,
including bankruptcy proceedings, if litigation is commenced. The foregoing
claims, causes of actions, liabilities, judgments, damages, losses, costs and
expenses shall include but not be limited to any of same arising from Tenant’s
failure to comply with any of the requirements of Americans with Disabilities
Act (“ADA”) within the Premises.

Subject to Section 16 hereof, Landlord agrees to indemnify and hold harmless
Tenant and Tenant’s employees, officers, directors and agents (“Tenant’s
Agents”) from and against Damages (i) arising from the negligence or willful
misconduct of Landlord or any of Landlord’s Agents or any breach by Landlord of
its obligations under this Lease, or (ii) for personal injuries or property
damage occurring outside of the Premises within the Common Area or Building to
the extent not caused by the gross negligence or willful misconduct of Tenant or
Tenant’s Agents, or (iii) relating to Hazardous Substances that may exist at the
Premises or the Building prior to the date of the Lease or that were not brought
on to the Premises or the Building by the Tenant, its agents or contractors.
Landlord will reimburse Tenant upon request for all costs reasonably incurred by
Tenant in the interpretation and enforcement of any provisions of this Lease
and/or the collection of any sums due to Tenant under this Lease, including
collection of agency fees, and reasonable attorneys’ fees and costs, regardless
of whether litigation is commenced, and through all appellate actions and
proceedings, including bankruptcy proceedings, if litigation is commenced.

20. INTENTIONALLY DELETED

21. COMPLIANCE WITH LAWS AND PROCEDURES

A. Compliance. Tenant, at its sole cost, will promptly comply with all
applicable laws, guidelines, rules, regulations and requirements, whether of
federal, state, or local origin, applicable to the Premises and the Building,
including, but not limited to, the Americans with Disabilities Act, 42 U.S.C. ‘
12101 et seq, and those for the correction, prevention and abatement of
nuisance, unsafe conditions, or other grievances arising from or pertaining to
the use or occupancy of the Premises. Any Alterations to the Premises made by or
on behalf of Tenant for the purpose of complying with the ADA or which otherwise
require compliance with the ADA shall be done in accordance with this Lease;
provided, that Landlord’s consent to such Alterations shall not constitute
either Landlord’s assumption, in whole or in part, of Tenant’s responsibility
for compliance with the ADA, or representation or confirmation by Landlord that
such Alterations comply with the provisions of the ADA.

B. Notice Prior to Work. Tenant shall provide thirty (30) days notice to
Landlord prior to the performance by Tenant, Tenant’s Agents or contractors of
any structural repairs, renovation and/or maintenance, to the Premises. Such
notice shall include a detailed description of the work contemplated. Tenant
shall not perform, or cause to be performed, any such repair, renovation and/or
maintenance without the written consent of Landlord, and, if such consent is
granted, the repair, renovation and/or maintenance must be performed in
accordance with the terms of Landlord’s consent.

C. Indemnification. Tenant shall indemnify, defend, and hold harmless Landlord
from and against any and all claims or liability arising from the performance of
the repair, renovation, and/or maintenance described above. This indemnity shall
include, but not be limited to, claims or liabilities asserted against Landlord
based upon negligence, strict liability or other liability by operation of law
to any third party or government entity, and all costs, attorney’s fees,
expenses, and liabilities incurred by Landlord in the defense of any such claim.
Landlord shall defend any such claim at Tenant’s expense by counsel selected by
Landlord.

22. RIGHT OF ENTRY. Landlord and its agents will have the right to enter the
Premises during all reasonable hours to make necessary repairs to the Premises.
In the event of an emergency, Landlord or its agents may enter the Premises at
any time, without notice, to appraise and correct the emergency condition. Said
right of entry will, after reasonable notice, likewise exist for the purpose of
removing placards, signs, fixtures, alterations, or additions which do not
conform to this Lease. Landlord

 

23



--------------------------------------------------------------------------------

or its agents will have the right to exhibit the Premises at any time, with
reasonable prior notice to Tenant, to prospective tenants within one hundred and
eighty days (180) before the Expiration Date of the Lease.

23. DEFAULT

A. Events of Default By Tenant. If (i) Tenant fails to pay Rent after the grace
period of the due date (a Monetary Default); or (ii) Tenant fails to cure any
other default, such as, but not limited to, the performance of any other
covenant or agreement of this Lease, or any rules and regulations attached to
this Lease, or promulgated by Landlord under this Lease (a Non-monetary
Default); or (iii) Tenant, before the expiration of the Lease Term abandons any
part of the Premises, or surrenders all or any part of the Premises prior to the
Expiration Date without prior written notice, or (iv) Tenant fails to fulfill
any of the material terms or conditions of this Lease or any other lease
heretofore made by Tenant for space in the Building or (v) the appointment of a
trustee or a receiver to take possession of all or substantially all of Tenant’s
assets occurs, or if the attachment, execution or other judicial seizure of all
or substantially all of Tenant’s assets located at the Premises, or of Tenant’s
interest in this Lease, occurs, or (vi) Tenant or any of its successors or
assigns or any guarantor of this Lease (“Guarantor”) or surety of Tenant’s
obligations should file any voluntary petition in bankruptcy, reorganization or
arrangement, or an assignment for the benefit of creditors or for similar relief
under any present or future statute, law or regulation relating to relief of
debtors, or (vii) Tenant or any of its successors or assigns or any Guarantor
should be adjudicated bankrupt or have an involuntary petition in bankruptcy,
reorganization or arrangement filed against it, or (viii) Tenant shall permit,
allow or suffer to exist any lien, judgment, writ, assessment, charge,
attachment or execution upon Landlord’s or Tenant’s interest in this Lease or to
the Premises, and/or the fixtures, improvements and furnishings located thereon;
then, Tenant shall be in default hereunder, (ix) Tenant, before the Expiration
Date and without the written consent of the Landlord ceases to conduct fully its
business as specified in this Lease for a period of fifteen (15) days; or
(x) the leasehold estate granted to Tenant by this Lease is taken on execution
or other process of law or equity in any action against Tenant, then Tenant
shall be in default hereunder. Landlord reserves the right to request and
receive a current Financial Statement from the Tenant at any time that the
Tenant shall receive a notice of default from the Landlord under this Lease, or
in the absence of any such occurrence, not more than one (1) time per calendar
year.

B. Tenant’s Grace Period. Notwithstanding anything contained in this Lease to
the contrary, all Rent shall be paid within five (5) business days of its due
date and provided that the default does not involve an Emergency that must be
addressed in a shorter time frame, Tenant shall have a period of ten (10) days
after notice from Landlord of a Non-monetary Default in which to cure the
default. In addition, provided that the default does not involve an Emergency
that must be addressed in a shorter time frame, this grace period shall be
extended if the default is of the nature that it cannot be completely cured
within ten (10) day period solely as a result of nonfinancial circumstances
outside of Tenant’s control, provided that Tenant has promptly commenced all
appropriate actions to cure the default within the ten (10) day period and those
actions are thereafter diligently and continuously pursued by Tenant in good
faith. In no event, however, shall the grace period exceed a total of thirty
(30) days. If the Non-monetary Default is not cured prior to the expiration of
the grace period, as extended, then Landlord may pursue all of its remedies. The
notice of Non-monetary Default to be given under this subsection may be combined
with the notice required under Section 83.20(3), Florida Statutes, or any
successor statute and this Lease shall not be construed to require Landlord to
give two separate notices to Tenant before proceeding with any remedies

C. Repeated Late Payment. Regardless of the number of times of Landlord’s prior
acceptance of late payments and/or late charges, (i) if Landlord notifies Tenant
twice in any six (6) month period that Base Rent or any Additional Rent has not
been paid when due, including applicable grace periods, then any other late
payment within such six (6) month period shall automatically constitute an Event
of Default hereunder and (ii) the mere acceptance by Landlord of late payments
in the past shall not, regardless of any applicable laws to the contrary,
thereafter be deemed to waive Landlord’s right to strictly enforce this Lease,
including Tenant’s obligation to make payment of Rent on the exact day same is
due, against Tenant.

D. Landlord’s Default. If Tenant asserts that Landlord has failed to meet any of
its obligations under this Lease, Tenant shall provide written notice (“Notice
of Default”) to Landlord specifying the alleged failure to perform, and Tenant
shall send by certified mail, return receipt requested, a copy of such Notice of
Default to any and all mortgage holders, provided that Tenant has been
previously advised of the address(es) of such mortgage holder(s). Landlord
and/or such mortgage holder(s) shall have a thirty (30) day period after receipt
of the Notice of Default in which to commence curing any non-performance by
Landlord, and Landlord shall have as much time thereafter to complete such cure
as is necessary so long as Landlord’s cure efforts are diligent and continuous.

E. Tenant’s Remedies. If Landlord fails in the performance of any of Landlord’s
obligations under this Lease and such failure continues for fifteen (15) days
after Landlord’s receipt of written notice thereof from Tenant (and an
additional reasonable time after such receipt if (A)

 

24



--------------------------------------------------------------------------------

such failure cannot be cured within such fifteen (15) day period, and
(B) Landlord commences curing such failure within such fifteen (15) day period
and thereafter diligently pursues the curing of such failure), then Tenant shall
be entitled to exercise any remedies that Tenant may have at law or in equity.

24. LANDLORD’S REMEDIES FOR TENANT’S DEFAULT

A. Landlord’s Options. If Tenant is in default of this Lease, Landlord may, at
its option, in addition to such other remedies as may be available under Florida
law:

(1) terminate this Lease and Tenant’s right of possession; or

(2) terminate Tenant’s right to possession but not the Lease and/or proceed in
accordance with any and all provisions of section 24 B. below.

B. Landlord’s Remedies. (i) Landlord may, except in instances of emergency, upon
the order of the court of applicable jurisdiction without further notice
re-enter the Premises without force or breach of the peace or otherwise
dispossess Tenant by summary proceedings or otherwise, as well as the legal
representative(s) of Tenant and/or other occupant(s) of the Premises, and remove
their effects and hold the Premises as if this Lease had not been made, and/or
at Landlord’s option; (ii) all Rent for the balance of the Term will, at the
election of Landlord, be accelerated and the present worth of same for the
balance of the Lease Term, net of amounts actually collected by Landlord, shall
become immediately due thereupon and be paid, together with all expenses of
every nature which Landlord may incur such as (by way of illustration and not
limitation) those for attorneys’ fees, brokerage, advertising, and refurbishing
the Premises in good order or preparing them for re-rental. For purposes of the
preceding sentence, “present worth” shall be computed by discounting such amount
to present worth at an interest rate equal to one percentage point above the
discount rate then in effect at the Federal Reserve Bank nearest to the location
of the Building; and/or at Landlord’s option; (iii) Landlord may re-let the
Premises or any part thereof, either in the name of Landlord or otherwise, for a
term or terms which may at Landlord’s option be less than or exceed the period
which would otherwise have constituted the balance of the Lease Term, and may
grant concessions or free rent or charge a higher rent than that reserved in
this Lease; and/or at Landlord’s option; (iv) Tenant or its legal
representative(s) shall also pay to Landlord as liquidated damages any
deficiency between the Rent and all Additional Rent hereby reserved and/or
agreed to be paid and the net amount, if any, of the rents collected on account
of the lease or leases of the Premises for each month of the period which would
otherwise have constituted the balance of the Lease Term.

25. LANDLORD’S RIGHT TO PERFORM FOR TENANT’S ACCOUNT. If Tenant fails to observe
or perform any term or condition of this Lease within the grace period, if any,
applicable thereto, then Landlord may immediately or at any time thereafter
perform the same for the account of Tenant. If Landlord makes any expenditure or
incurs any obligation for the payment of money in connection with such
performance for Tenant’s account (including reasonable attorneys’ fees and costs
in instituting, prosecuting and/or defending any action or proceeding through
appeal), the sums paid or obligations incurred, with interest at eighteen
(18%) percent per annum, will be paid by Tenant to Landlord within ten (10) days
after rendition of a bill or statement to Tenant. In the event Tenant in the
performance or non-performance of any term or condition of this Lease should
cause an emergency situation to occur or arise within the Premises or in the
Building, Landlord will have all rights set forth in this Section immediately
without the necessity of providing Tenant any advance notice.

26. LIENS

A. General. In accordance with the applicable provisions of the Florida
Mechanic’s Lien Law and specifically Florida Statutes, Section 713.10, no
interest of Landlord whether personally or in the Premises, or in the underlying
land or Building of which the Premises are a part or the leasehold interest
aforesaid shall be subject to liens for improvements made by Tenant or caused to
be made by Tenant hereunder. Further, Tenant acknowledges that Tenant, with
respect to improvements or alterations made by Tenant or caused to be made by
Tenant hereunder, shall promptly notify the contractor making such improvements
to the Premises of this provision exculpating Landlord’s liability for such
liens.

B. Default. Notwithstanding the foregoing, if any mechanic’s lien or other lien,
attachment, judgment, execution, writ, charge or encumbrance is filed against
the Building or the Premises or this leasehold, or any alterations, fixtures or
improvements therein or thereto, as a result of any work action or inaction done
by or at the direction of Tenant or any of Tenant’s Agents, Tenant will
discharge same of record within ten (10) days after the filing thereof, failing
which Tenant will be in default under this Lease. In such event, without waiving
Tenant’s default, Landlord, in addition to all other available rights and
remedies, without further notice, may discharge the same of record by payment,
bonding or otherwise, as Landlord may elect, and upon request Tenant will
reimburse Landlord for all costs and expenses so incurred by Landlord plus
interest thereon at the rate of Eighteen (18%) percent per annum.

 

25



--------------------------------------------------------------------------------

27. NOTICES. Notices to Tenant under this Lease will be addressed to Tenant and
mailed or delivered to the address set forth for Tenant in the BLI Rider.
Notices to Landlord under this Lease (as well as the required copies thereof)
will be addressed to Landlord (and its agents) and mailed or delivered to the
address set forth in the BLI Rider. Notices will be personally delivered or
given by registered or certified mail, return receipt requested. Notices
delivered personally will be deemed to have been given as of the date of
delivery and notices given by mail will be deemed to have been given forty-eight
(48) hours after the time said properly addressed notice is placed in the mail.
Each party may change its address from time to time by written notice given to
the other as specified above.

28. MORTGAGE; ESTOPPEL CERTIFICATE; SUBORDINATION. Landlord has the unrestricted
right to convey, mortgage and refinance the Building, or any part thereof.
Tenant agrees, within fifteen (15) days after notice, to execute and deliver to
Landlord or its mortgagee or designee such instruments as Landlord or its
mortgagee may require, certifying the amount of the Security Deposit and whether
this Lease is in full force and effect, and listing any modifications. This
estoppel certificate is intended to be for the benefit of Landlord, any
purchaser or mortgagee of Landlord, or any purchaser or assignee of Landlord’s
mortgage. The estoppel certificate will also contain such other information as
Landlord or its designee may request. This Lease is and at all times will be
subject and subordinate to all present and future mortgages or ground leases
which may affect the Building and/or the parking garage(s), and to all
recastings, renewals, modifications, consolidations, replacements, and
extensions of any such mortgage(s), and to all increases and voluntary and
involuntary advances made thereunder. The foregoing will be self-operative and
no further instrument of subordination will be required. In the event that the
holder (“Lender”) of any encumbrance (“Mortgage”) on the Building or any other
person acquires title to the Building pursuant to the exercise of any remedy
provided for in the Mortgage or by reason of the acceptance of a deed in lieu of
foreclosure (the Lender, any other such person and their participants,
successors and assigns being referred to herein as the “Purchaser”), Tenant
covenants and agrees to attorn to and recognize and be bound to Purchaser as its
new Landlord, and except as provided below, this Lease shall continue in full
force and effect as a direct Lease between Tenant and Purchaser, except that,
notwithstanding anything to the contrary herein or in the Lease, the provisions
of the Mortgage will govern with respect to the disposition of proceeds of
insurance policies or condemnation or eminent domain awards. So long as the
Lease is in full force and effect and Tenant is not in default under any
provision of this Lease, and no event has occurred that has continued to exist
for a period of time (after notice, if any, required by this Lease) as would
entitle Landlord to terminate this Lease or would cause without further action
by Landlord, the termination of this Lease or would entitle Landlord to
dispossess the Tenant thereunder:

A. The right of possession of Tenant to the Premises shall not be terminated or
disturbed by any steps or proceedings taken by Lender in the exercise of any of
its rights under the Mortgage or the indebtedness secured thereby;

B. This Lease shall not be terminated or affected by said exercise of any remedy
provided for in the Mortgage, and any sale by Lender of the Building pursuant to
the exercise of any rights and remedies under the Mortgage or otherwise, shall
be made subject to this Lease and the rights of Tenant hereunder.

C. Without waiving any rights or claims of actions Tenant may have against
Landlord, in no event shall Lender be:

(1) liable for any act or omission of Landlord or any prior landlord;

(2) liable for the return of any security deposit unless the security deposit
shall have been assigned to the Lender;

(3) bound by any payment or rent or additional rent that Tenant might have paid
to Landlord or any prior landlord for more than the current month; or

(4) bound by any amendment or modifications of the Lease made without Lender’s
or such other Purchaser’s prior written consent.

D. Provided that Landlord has previously notified Tenant of Lender’s address for
notice, Tenant agrees to give prompt written notice to Lender of any default by
Landlord that would entitle Tenant to cancel this Lease, and agrees that
notwithstanding any provision of this Lease, no notice of cancellation thereof
given on behalf of Tenant shall be effective unless Lender has received said
notice and has failed within thirty (30) days of the date of receipt thereof to
cure Landlord’s default, or if the default cannot be cured within thirty
(30) days, has failed to commence and to diligently pursue the cure of
Landlord’s default which gave rise to such right of cancellation. Tenant further
agrees to give such notices to any successor of Lender, provided that such
successor shall have given written notice to Tenant

 

26



--------------------------------------------------------------------------------

of its acquisition of Lender’s interest in the Mortgage and designated the
address to which such notices are to be sent.

E. Tenant acknowledges that Landlord may execute and deliver to Lender an
Assignment of Leases and Rents conveying the rentals under this Lease as
additional security for the loan secured by the Mortgage, and Tenant hereby
expressly consents to such Assignment.

F. Tenant agrees that it will not, without the prior written consent of Lender,
do any of the following, and any such purported action without such consent
shall be void as against Lender:

(1) modify this Lease or any extensions or renewals thereof in such a way as to
reduce the Rent, accelerate Rent payments, shorten the original term, or change
any renewal option, except as provided by its terms;

(2) terminate this Lease except as provided by its terms; or

(3) tender or accept a surrender of this Lease or make prepayment in excess of
one month of rent thereunder.

G. Tenant agrees to certify in writing to Lender, upon request, whether or not
any default on the part of Landlord exists and the nature of any such default.

H. The foregoing provisions shall be self-operative and effective without the
execution of any further instruments on the part of Lender or Tenant. However,
Tenant agrees to execute and deliver to Lender or to any person to whom Tenant
herein agrees to attorn such other instruments as either shall request in order
to effectuate said provisions.

29. ATTORNMENT AND MORTGAGEE’S REQUEST

A. Attornment. If any mortgagee of the Building comes into possession or
ownership of the Premises, or acquires Landlord’s interest by foreclosure of the
mortgage or otherwise, upon the mortgagee’s request Tenant will attorn to the
mortgagee.

B. Mortgage Modification. If a mortgagee of the Building requests modifications
to this Lease as a condition to disbursing any monies to be secured by the
mortgage, Tenant agrees that within fifteen (15) days after request by the
mortgagee Tenant will execute, acknowledge and deliver to the mortgagee an
agreement, in form and substance satisfactory to the mortgagee, evidencing such
modifications, provided they do not increase Tenant’s obligations under this
Lease or materially adversely affect the leasehold interest created by this
Lease.

C. Estoppel Letter. Tenant agrees that within fifteen (15) days after request by
any mortgagee of the Building, Tenant will execute, acknowledge and deliver to
the mortgagee a notice in form and substance satisfactory to the mortgagee (as
prepared by Landlord), setting forth such information as the mortgagee may
require with respect to this Lease and/or the Premises. If for any reason Tenant
does not timely comply with the provisions of this paragraph, Tenant will be
deemed to have confirmed that this Lease is in full force and effect with no
defaults on the part of either party and without any right of Tenant to offset,
deduct or withhold any Rent or Additional Rent.

30. TRANSFER BY LANDLORD. If Landlord’s interest in the Building terminates by
reason of a bona fide sale or other transfer, Landlord will, upon transfer of
the Security Deposit to the new owner, thereupon be released from all further
liability to Tenant under this Lease, for matters that occur subsequent to said
sale or other transfer. At the expiration or termination of the Lease Term,
Tenant shall deliver to Landlord all keys to the Premises and make known to
Landlord the location and combination of all safes, locks and similar items.

31. SURRENDER OF PREMISES; HOLDING OVER

A. Surrender. Tenant agrees to surrender the Premises to Landlord on the
Expiration Date (or sooner termination of the Lease Term pursuant to other
applicable provisions hereof) in as good condition as they were at the
commencement of Tenant’s occupancy, ordinary wear and tear, and damage by fire
and windstorm excepted.

B. Restoration. In all events, Tenant will promptly restore all damage caused in
connection with any removal of Tenant’s personal property. Tenant will pay to
Landlord, upon request, all damages that Landlord may suffer on account of
Tenant’s failure to surrender possession as and when aforesaid and will
indemnify Landlord against all liabilities, costs and expenses (including all
reasonable

 

27



--------------------------------------------------------------------------------

attorneys’ fees and costs if any) arising out of Tenant’s delay in so delivering
possession, including claims of any succeeding tenant.

C. Removal. Upon expiration of the Lease Term, Tenant will not be required to
remove from the Premises Building standard items, all of such Building standard
items are the property of Landlord.

D. Holdover. If Tenant shall be in possession of the Premises after the
expiration of the Term, in the absence of any agreement extending the Term, the
tenancy under this Lease shall become one from month to month, terminable by
either party on thirty (30) days prior notice, and shall be subject to all of
the terms and conditions of this Lease as though the Term had been extended from
month to month, except that (i) the Base Rent payable hereunder for each month
during said holdover period shall be equal to one hundred fifty (150%) the
monthly installment of Base Rent payable during the last month of the Term and
(ii) all Overhead Rent payable hereunder shall be prorated for each month during
such holdover period.

E. No Surrender. No offer of surrender of the Premises, by delivery to Landlord
or its agent of keys to the Premises or otherwise, will be binding on Landlord
unless accepted by Landlord, in writing, specifying the effective surrender of
the Premises. At the expiration or termination of the Lease Term, Tenant shall
deliver to Landlord all keys to the Premises and make known to Landlord the
location and combinations of all locks, safes and similar items. No receipt of
money by Landlord from Tenant after the Expiration Date (or sooner termination)
shall reinstate, continue or extend the Lease Term, unless Landlord specifically
agrees to same in writing signed by Landlord at the time such payment is made by
Tenant.

F. If Tenant abandons or surrenders the Premises, or is dispossessed by process
of law or otherwise, Tenant shall remove its personal property from the
Premises. If Tenant fails to remove its personal property, Landlord, at its
option may treat such failure as a hold over as defined in the Lease, and/or may
(without liability to Tenant for loss thereof), at Tenant’s sole cost and in
addition to Landlord’s other rights and remedies under this Lease, at law or in
equity: (a) remove and store such items; and /or (b) sell all or any such items
at private or public sale for such price as Landlord at its discretion may
obtain. Landlord shall apply the proceeds of any such sale to any amounts due to
Landlord under this Lease from Tenant (including Landlord’s attorneys fees and
other costs incurred in the removal, storage and/or sale of such items), with
any remainder to be paid to Tenant.

32. NO WAIVER; CUMULATIVE REMEDIES

A. No Waiver. No waiver of any provision of this Lease by either party will be
effective unless in writing and signed by the party against whom the waiver is
sought to be enforced, and no waiver of any provisions of this Lease by either
party will be deemed to imply or constitute a further waiver by such party of
the same or any other provision hereof. The rights and remedies of Landlord
under this Lease or otherwise are cumulative and are not intended to be
exclusive and the use of one will not be taken to exclude or waive the use of
another, and Landlord will be entitled to pursue all rights and remedies
available to landlords under the laws of the State of Florida. Landlord, in
addition to all other rights which it may have under this Lease, hereby
expressly reserves all rights in connection with the Building or the Premises
not expressly and specifically granted to Tenant under this Lease and Tenant
hereby waives all claims for damages, loss, expense, liability, eviction or
abatement it has or may have against Landlord on account of Landlord’s exercise
of its reserved rights, including, but not limited to, Landlord’s right to alter
the existing name, address, style or configuration of the Building or the Common
Areas, signage, suite identifications, parking facilities, lobbies, entrances
and exits, elevators and stairwells.

B. Rent Payments. No receipt of money by Landlord from Tenant at any time, or
any act, or thing done by, Landlord or its agent shall be deemed a release of
Tenant from any liability whatsoever to pay Rent, Additional Rent, or any other
sums due hereunder, unless such release is in writing, subscribed by a duly
authorized officer or agent of Landlord and refers expressly to this Section.
Any payment by Tenant or receipt by Landlord of less than the entire amount due
at such time shall be deemed to be on account of the earliest sum due. No
endorsement or statement on any check or any letter accompanying any check or
payment shall be deemed an accord and satisfaction. In the case of such a
partial payment or endorsement, Landlord may accept such payment, check or
letter without prejudice to its right to collect all remaining sums due and
pursue all of its remedies under the Lease.

33. WAIVER. LANDLORD AND TENANT HEREBY WAIVE TRIAL BY JURY IN ANY ACTION,
PROCEEDING, OR COUNTERCLAIM INVOLVING ANY MATTER WHATSOEVER ARISING OUT OF OR IN
CONNECTION WITH (i) THIS LEASE, (ii) THE PREMISES, (iii) TENANT’S USE OR
OCCUPANCY OF THE PREMISES, OR (iv) THE RIGHT TO ANY STATUTORY RELIEF OR REMEDY.
TENANT FURTHER WAIVES THE RIGHT TO INTERPOSE ANY PERMISSIVE COUNTERCLAIM OF ANY
NATURE IN ANY ACTION OR

 

28



--------------------------------------------------------------------------------

PROCEEDING COMMENCED BY LANDLORD TO OBTAIN POSSESSION OF THE PREMISES. IF TENANT
VIOLATES THIS PROVISION BY FILING A PERMISSIVE COUNTERCLAIM, WITHOUT PREJUDICE
TO LANDLORD’S RIGHT TO HAVE SUCH COUNTERCLAIM DISMISSED, THE PARTIES STIPULATE
THAT SHOULD THE COURT PERMIT TENANT TO MAINTAIN THE COUNTERCLAIM, THE
COUNTERCLAIM SHALL BE SEVERED AND TRIED SEPARATELY FROM THE ACTION FOR
POSSESSION PURSUANT TO RULE 1.270(b) OF THE FLORIDA RULES OF CIVIL PROCEDURE OR
OTHER SUMMARY PROCEDURES SET FORTH IN SECTION 51.011, FLORIDA STATUTES (1993).
THE WAIVERS SET FORTH IN THIS SECTION ARE MADE KNOWINGLY, INTENTIONALLY, AND
VOLUNTARILY BY LANDLORD AND TENANT. TENANT FURTHER ACKNOWLEDGES THAT IT HAS BEEN
REPRESENTED IN THE MAKING OF THIS WAIVER BY INDEPENDENT COUNSEL, SELECTED OF ITS
OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THESE WAIVERS WITH
COUNSEL. THIS PROVISION IS A MATERIAL INDUCEMENT TO LANDLORD IN AGREEING TO
ENTER INTO THIS LEASE. IN THE EVENT OF ANY DISPUTE HEREUNDER, OR ANY DEFAULT IN
THE PERFORMANCE OF ANY TERM OR CONDITION OF THIS LEASE, THE PREVAILING PARTY IN
LITIGATION SHALL BE ENTITLED TO RECOVER ALL COSTS AND EXPENSES ASSOCIATED
THEREWITH, INCLUDING REASONABLE ATTORNEYS’ FEES THROUGH ALL APPEALS.

34. CONSENTS AND APPROVALS. If Tenant requests Landlord’s consent or approval
under this Lease, and if in connection with such requests Landlord deems it
necessary to seek the advice of its attorneys, architects and/or other experts,
then Tenant shall pay the reasonable fee of Landlord’s attorneys, architects
and/or other experts in connection with the consideration of such request and/or
the preparation of any documents pertaining thereto. Whenever under this Lease
Landlord’s consent or approval is expressly or impliedly required, the same may
be arbitrarily withheld except as otherwise specified herein.

35. RULES AND REGULATIONS. Tenant agrees to abide by all rules and regulations
attached hereto as Exhibit “C” and incorporated herein by this reference, as
reasonably amended and supplemented from time to time by Landlord. Landlord will
not be liable to Tenant for violation of the same or any other act or omission
by any other tenant.

36. SUCCESSORS AND ASSIGNS. This Lease will be binding upon and inure to the
benefit of the respective heirs, personal and legal representatives, successors
and permitted assigns of the parties hereto.

37. QUIET ENJOYMENT. In accordance with and subject to the terms and provisions
of this Lease, Landlord warrants that it has full right to execute and to
perform under this Lease and to grant the estate demised and that Tenant, upon
Tenant’s payment of the required Rent and Additional Rent and performing of all
of the terms, conditions, covenants, and agreements contained in this Lease,
shall peaceably and quietly have, hold and enjoy the Premises during the full
Lease Term.

38. ENTIRE AGREEMENT. This Lease, together with the BLI Rider, exhibits,
schedules, addenda and guaranties (as the case may be) fully incorporated into
this Lease by this reference, contains the entire agreement between the parties
hereto regarding the subject matters referenced herein and supersedes all prior
oral and written agreements between them regarding such matters. This Lease may
be modified only by an agreement in writing dated and signed by Landlord and
Tenant after the date hereof.

39. HAZARDOUS MATERIALS

A. Representation. Tenant represents, warrants and covenants that (i) the
Premises will not be used for any dangerous, noxious or offensive trade or
business and that it will not cause or maintain a nuisance there, (ii) it will
not bring, generate, treat, store, use or dispose of Hazardous Substances at the
Premises provided however that if Tenant generates biomedical waste in the
operation of its business, it will strictly comply with all environmental laws
(as hereinafter defined), including without limitations handling, storage
reporting, and disposal requirements, (iii) it shall at all times comply with
all Environmental Laws (as hereinafter defined) and shall cause the Premises to
comply, and (iv) Tenant will keep the Premises free of any lien imposed pursuant
to any Environmental Laws. Only for purposes of this paragraph entitled
“Representation”, the term “Premises” shall mean the Project including parking
areas.

B. Reporting Requirements. Tenant warrants that it will promptly deliver to the
Landlord, (i) copies of any documents received from the United States
Environmental Protection Agency and/or any state, county or municipal
environmental or health agency concerning the Tenant’s operations upon and
within the Premises; (ii) copies of any documents submitted by the Tenant to the
United States Environmental Protection Agency and/or any state, county or
municipal environmental or health agency concerning its operations on the
Premises, including but not limited to copies of permits, licenses, annual

 

29



--------------------------------------------------------------------------------

filings, registration forms and, (iii) upon the request of Landlord, Tenant
shall provide Landlord with evidence of compliance with Environmental Laws.

C. Termination, Cancellation, Surrender. At the expiration or earlier
termination of this Lease, Tenant shall surrender the Premises to Landlord free
of any and all Hazardous Substances and in compliance with all Environmental
Laws and to the complete satisfaction of Landlord. Landlord may require, at
Tenant’s sole expense at the end of the term, a clean-site certification,
environmental audit or site assessment.

D. Access and Inspection. Landlord shall have the right but not the obligation,
at all times during the term of this Lease to (i) enter upon and inspect the
Premises, (ii) conduct tests and investigations and take samples to determine
whether Tenant is in compliance with the provisions of this Article, and
(iii) request lists of all Hazardous Substances used, stored or located on the
Premises; the cost of all such inspections, tests and investigations to be borne
by Tenant. Promptly upon the written request of Landlord, from time to time,
Tenant shall provide Landlord, at Tenant’s expense, with an environmental site
assessment or environmental audit report prepared by an environmental
engineering firm acceptable to Landlord to assess with a reasonable degree of
certainty the presence or absence of any Hazardous Substances and the potential
costs in connection with abatement, cleanup, or removal of any Hazardous
Substances found on, under, at, or within the Premises. Tenant will cooperate
with Landlord and allow Landlord and Landlord’s representatives access to any
and all parts of the Premises and to the records of Tenant with respect to the
Premises for environmental inspection purposes at any time. In connection
therewith, Tenant hereby agrees that Landlord or Landlord’s representatives may
perform any testing upon or of the Premises that Landlord deems reasonably
necessary for the evaluation of environmental risks, costs, or procedures,
including soils or other sampling or coring.

E. Violations - Environmental Defaults. Tenant shall give to Landlord immediate
verbal and follow-up written notice of any actual or threatened spills, releases
or discharges of Hazardous Substances on the Premises, caused by the acts or
omissions of Tenant or its agents, employees, representatives, invitees,
licensees, subtenants, customers or contractors. Tenant covenants to promptly
investigate, clean up and otherwise remediate any spill, release or discharge of
Hazardous Substances caused by the acts or omissions of Tenant or its agents,
employees, representatives, invitees, licensees, subtenants, customers or
contractors at Tenant’s sole cost and expense; such investigation, clean up and
remediation to be performed in accordance with all Environmental Laws and to the
satisfaction of Landlord and after Tenant has obtained Landlord’s written
consent. Tenant shall return the Premises to the condition existing prior to the
introduction of any such Hazardous Substances. In the event of (i) a violation
of an Environmental Law, (ii) a release, spill or discharge of a Hazardous
Substance on or from the Premises, or (iii) the discovery of an environmental
condition requiring response which violation, release, or condition is
attributable to the acts or omissions of Tenant, its agents, employees,
representatives, invitees, licensees, subtenants, customers, or contractors, or
(iv) an emergency environmental condition (collectively “Environmental
Defaults”), Landlord shall have the right, but not the obligation, to
immediately enter the Premises, to supervise and approve any actions taken by
Tenant to address the violation, release or environmental condition; and in the
event Tenant fails to immediately address such violation, release, or
environmental condition, or if the Landlord deems it necessary, then Landlord
may perform, at Tenant’s expense, any lawful actions necessary to address the
violation, release, or environmental condition. Landlord has the right, but not
the obligation to cure any Environmental Defaults, has the right to suspend some
or all of the operations of the Tenant until it has determined to its sole
satisfaction that appropriate measures have been taken, and has the right to
terminate this Lease upon the occurrence of an Environmental Default.

F. Additional Rent. Any expenses which the Landlord incurs, which are to be at
Tenant’s expense pursuant to this Article, will be considered Additional Rent
under this Lease and shall be paid by Tenant on demand by Landlord.

G. Indemnification. Tenant shall indemnify, defend (with counsel approved by
Landlord) and hold Landlord and Landlord’s affiliates, shareholders, directors,
officers, employees and agents harmless from and against any and all claims,
judgments, damages (including consequential damages), penalties, fines,
liabilities, losses, suits, administrative proceedings, costs and expenses of
any kind or nature, known or unknown, contingent or otherwise, which arise out
of or in anyway related to the acts or omissions of Tenant, its agents,
employees, representatives, invitees, licensees, subtenants, customers or
contractors during or after the term of this Lease (including, but not limited
to, attorneys’, consultant, laboratory and expert fees expert fees and including
without limitation, diminution in the value of the Premises, damages for the
loss or restriction on use of rentable or usable space or of any amenity of the
Premises and damages arising from any adverse impact on marketing of space),
arising from or related to the use, presence, transportation, storage, disposal,
spill, release or discharge of Hazardous Substances on or about the Premises.

 

30



--------------------------------------------------------------------------------

H. Definitions.

(1) “Hazardous Substance” means, (a) asbestos and any asbestos containing
material and any substance that is then defined or listed in, or otherwise
classified pursuant to, any Environmental Laws or any applicable laws or
regulations as a “hazardous substance”, “hazardous material”, “hazardous waste”,
“infectious waste”, “toxic substance”, “toxic pollutant” or any other
formulation intended to define, list, or classify substances by reason of
deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, toxicity, reproductive toxicity, or Toxicity Characteristic
Leaching Procedure (TCLP) toxicity, (b) any petroleum and drilling fluids,
produced waters, and other wastes associated with the exploration, development
or production of crude oil, natural gas, or geothermal resources and
(c) petroleum products, polychlorinated biphenyls, urea formaldehyde, radon gas,
radioactive material (including any source, special nuclear, or by-product
material), and medical waste.

(2) “Environmental Laws” collectively means and includes all present and future
laws and any amendments (whether common law, statute, rule, order, regulation or
otherwise), permits, and other requirements or guidelines of governmental
authorities applicable to the Premises and relating to the environment and
environmental conditions or to any Hazardous Substance (including, without
limitation, CERCLA, 42 U.S.C. ‘ 9601, et. seq.; the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. ‘ 6901, et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. ‘ 1801, et seq., the Federal Water Pollution
Control Act, 33 U.S.C. ‘1251, et seq., the Clean Air Act, 33 U.S.C. ‘ 7401, et
seq., the Clear Air Act, 42 U.S.C. ‘741, et seq., the Toxic Substances Control
Act, 15 U.S.C. ‘ 2601-2629, the Safe Drinking Water Act, 42 U.S.C. ‘ 300f-300j,
the Emergency Planning and Community Right-To-Know Act, 42 U.S.C. ‘ 1101, et
seq., and any so-called “Super Fund” or “Super Lien” law, any law requiring the
filing of reports and notices relating to hazardous substances, environmental
laws administered by the Environmental Protection Agency, and any similar state
and local laws and regulations, all amendments thereto and all regulations,
orders, decisions, and decrees now or hereafter promulgated thereunder
concerning the environment, industrial hygiene or public health or safety.)

I. Radon. RADON GAS: Radon is a naturally occurring radioactive gas that, when
it has accumulated in a building in sufficient quantities, may present health
risk to persons who are exposed to it over time. Levels of radon that exceed
Federal and State Guidelines have been found in buildings in Florida. Additional
information regarding radon and radon testing may be obtained from your county
public health unit.

40. BANKRUPTCY PROVISIONS

A. Event of Bankruptcy. If this Lease is assigned to any person or entity
pursuant to the provisions of the United States Bankruptcy Code, 11 U.S.C.
Section 101 et seq. (the “Bankruptcy Code”), any and all monies or other
consideration payable or otherwise to be delivered in connection with such
assignment shall be paid or delivered to Landlord, shall be and remain the
exclusive property of Landlord, and shall not constitute the property of Tenant
or of the estate of Tenant within the meaning of the Bankruptcy Code. Any and
all monies or other considerations constituting Landlord’s property under this
Section not paid or delivered to Landlord shall be held in trust for the benefit
of Landlord and shall be promptly paid or delivered to Landlord. Any person or
entity to which this Lease is assigned pursuant to the provisions of the
Bankruptcy Code shall be deemed without further act or deed to have assumed all
of the obligations arising under this Lease on and after the date of such
assignment.

B. Additional Remedies. In addition to any rights or remedies hereinbefore or
hereinafter conferred upon Landlord under the terms of this Lease, the following
remedies and provisions shall specifically apply in the event Tenant is in
default of this Lease:

(1) In all events, any receiver or trustee in bankruptcy shall either expressly
assume or reject this Lease within sixty (60) days following the entry of an
“Order for Relief” or within such earlier time as may be provided by applicable
law.

(2) In the event of an assumption of this Lease by a debtor or by a trustee,
such debtor or trustee shall within fifteen (15) days after such assumption
(a) cure any default or provide adequate assurance that defaults will be
promptly cured; (b) compensate Landlord for actual pecuniary loss or provide
adequate assurance that compensation will be made for actual monetary loss,
including, but not limited to, all attorneys’ fees and costs incurred by
Landlord resulting from any such proceedings; and (c) provide adequate assurance
of future performance.

(3) Where a default exists under this Lease, the trustee or debtor assuming this
Lease may not require Landlord to provide services or supplies incidental to
this Lease before its assumption by such trustee or debtor, unless Landlord is
compensated under the terms of this Lease for such services and supplies
provided before the assumption of such Lease.

 

31



--------------------------------------------------------------------------------

(4) The debtor or trustee may only assign this Lease if (a) it is assumed and
the assignee agrees to be bound by this Lease, (b) adequate assurance of future
performance by the assignee is provided, whether or not there has been a default
under this Lease, and (c) the debtor or trustee has received Landlord’s prior
written consent pursuant to the provisions of this Lease. Any consideration paid
by any assignee in excess of the Rent reserved in this Lease shall be the sole
property of, and paid to, Landlord.

(5) Landlord shall be entitled to the fair market value for the Premises and the
services provided by Landlord (but in no event less than the Rent reserved in
this Lease) subsequent to the commencement of a bankruptcy event.

(6) Any Security Deposit given by Tenant to Landlord to secure the future
performance by Tenant of all or any of the terms and conditions of this Lease
shall be automatically transferred to Landlord upon the entry of an “Order of
Relief”.

(7) The parties agree that Landlord is entitled to adequate assurance of future
performance of the terms and provisions of this Lease in the event of an
assignment under the provisions of the Bankruptcy Code. For purposes of any such
assumption or assignment of this Lease, the parties agree that the term
“adequate assurance” shall include, without limitation, at least the following:
(a) any proposed assignee must have, as demonstrated to Landlord’s satisfaction,
a net worth (as defined in accordance with generally accepted accounting
principles consistently applied) in an amount sufficient to assure that the
proposed assignee will have the resources to meet the financial responsibilities
under this Lease, including the payment of all Rent; the financial condition and
resources of Tenant are material inducements to Landlord entering into this
Lease; (b) any proposed assignee must have engaged in the permitted use
described in the BLI Rider for at least five (5) years prior to any such
proposed assignment, the parties hereby acknowledging that in entering into this
Lease, Landlord considered extensively Tenant’s permitted use and determined
that such permitted business would add substantially to the tenant balance in
the Building, and were it not for Tenant’s agreement to operate only Tenant’s
permitted business on the Premises, Landlord would not have entered into this
Lease, and that Landlord’s operation of the Building will be materially impaired
if a trustee in bankruptcy or any assignee of this Lease operates any business
other than Tenant’s permitted business; (c) any assumption of this Lease by a
proposed assignee shall not adversely affect Landlord’s relationship with any of
the remaining tenants in the Building taking into consideration any and all
other “use” clauses and/or “exclusivity” clauses which may then exist under
their leases with Landlord; and (d) any proposed assignee must not be engaged in
any business or activity which it will conduct on the Premises and which will
subject the Premises to contamination by any Hazardous Materials.

41. MISCELLANEOUS

A. If Tenant has a lease for other space in the Building (including storage
space), any default by Tenant under such lease will constitute a default
hereunder.

B. If any term or condition of this Lease or the application thereof to any
person or circumstance is, to any extent, invalid or unenforceable, the
remainder of this Lease, or the application of such term or condition to persons
or circumstances other than those as to which it is held invalid or
unenforceable, is not to be affected thereby and each term and condition of this
Lease is to be valid and enforceable to the fullest extent permitted by law.
This Lease will be construed in accordance with the laws of the State of
Florida.

C. Submission of this Lease to Tenant does not constitute an offer, and this
Lease becomes effective only upon execution and delivery by both Landlord and
Tenant.

D. Tenant acknowledges that it has not relied upon any statement,
representation, prior or contemporaneous written or oral promises, agreements or
warranties, except such as are expressed herein.

E. Tenant will pay before delinquency all taxes assessed during the Lease Term
against any occupancy interest in the Premises or personal property of any kind
owned by or placed in, upon or about the Premises by Tenant.

F. If Tenant, with Landlord’s consent, occupies the Premises or any part thereof
prior to the beginning of the Lease Term, all provisions of this Lease will be
in full force and effect commencing upon such occupancy, and Base Rent and
Additional Rent, where applicable, for such period will be paid by Tenant at the
same rate herein specified.

G. Each party represents and warrants that it has not dealt with any agent or
broker in connection with this transaction except for the agents or brokers
specifically set forth in the BLI Rider with respect to each Landlord and
Tenant. If either party’s representation and warranty proves to be

 

32



--------------------------------------------------------------------------------

untrue, such party will indemnify the other party against all resulting
liabilities, costs, expenses, claims, demands and causes of action, including
reasonable attorneys’ fees and costs through all appellate actions and
proceedings, if any. The foregoing will survive the end of the Lease Term.

H. Neither this Lease nor any memorandum hereof will be recorded by Tenant.

I. Nothing contained in this Lease shall be deemed by the parties hereto or by
any third party to create the relationship of principal and agent, partnership,
joint venturer or any association between Landlord and Tenant, it being
expressly understood and agreed that neither the method of computation of Rent
nor any other provisions contained in this Lease nor any act of the parties
hereto shall be deemed to create any relationship between Landlord and Tenant
other than the relationship of landlord and tenant.

J. Whenever in this Lease the context allows, the word “including” will be
deemed to mean “including without limitation”. The headings of articles,
sections or paragraphs are for convenience only and shall not be relevant for
purposes of interpretation of the provisions of this Lease.

K. This Lease does not create, nor will Tenant have, any express or implied
easement for or other rights to air, light or view over or about the Building or
any part thereof.

L. Landlord reserves the right to use, install, monitor, and repair pipes, ducts
and conduits within the walls, columns, and ceilings of the Premises.

M. Any acts to be performed by Landlord under or in connection with this Lease
may be delegated by Landlord to its managing agent or other authorized person or
firm.

N. It is acknowledged that each of the parties hereto has been fully represented
by legal counsel and that each of such legal counsel has contributed
substantially to the content of this Lease. Accordingly, this Lease shall not be
more strictly construed against either party hereto by reason of the fact that
one party may have drafted or prepared any or all of the terms and provisions
hereof.

O. Landlord and Tenant acknowledge that the terms and provisions of this Lease
have been negotiated based upon a variety of factors, occurring at a coincident
point in time, including, but not limited to: (i) the individual principals
involved and the financial strength of Tenant, (ii) the nature of Tenant’s
business and use of the Premises, (iii) the current leasing market place and the
economic conditions affecting rental rates, (iv) the present and projected
tenant mix of the Building, and (v) the projected juxtaposition of tenants on
the floor(s) upon which the Premises are located and the floors within the
Building. Therefore, recognizing the totality, uniqueness, complexity and
interrelation of the aforementioned factors, the Tenant agrees to use its best
efforts not to disseminate in any manner whatsoever, (whether by word of mouth,
mechanical reproduction, physical tender or by any manner of visual or aural
transmission or review) the terms and conditions of this Lease to third parties
who could in any way be considered presently or in the future as prospective
tenants for this or any other leasehold property with which Landlord may be
involved.

P. If more than one person or entity is named herein as Tenant, their liability
hereunder will be joint and several. In case Tenant is a corporation, Tenant
(i) represents and warrants that this Lease has been duly authorized, executed
and delivered by and on behalf of Tenant and constitutes the valid and binding
agreement of Tenant in accordance with the terms hereof, and (ii) Tenant shall
deliver to Landlord or its agent, concurrently with the delivery of this Lease,
executed by Tenant, certified resolutions of the board of directors (and
shareholders, if required) in the form attached hereto as Exhibit AE, attached
hereto and made a part hereof authorizing Tenant’s execution and delivery of
this Lease and the performance of Tenant’s obligations hereunder. In case Tenant
is a partnership, Tenant represents and warrants that all of the persons who are
general or managing partners in said partnership have executed this Lease on
behalf of Tenant, or that this Lease has been executed and delivered pursuant to
and in conformity with a valid and effective authorization therefor by all of
the general or managing partners of such partnership, and is and constitutes the
valid and binding agreement of the partnership every partner therein in
accordance with its terms. It is agreed that each and every present and future
partner in Tenant shall be and remain at all times jointly and severally liable
hereunder and that neither the death, resignation or withdrawal of any partner,
nor the subsequent modification or waiver of any of the terms and provisions of
this Lease, shall release the liability of such partner under the terms of this
Lease unless and until Landlord shall have consented in writing to such release.

Q. Landlord has made no inquiries about and makes no representations (express or
implied) concerning whether Tenant’s proposed use of the Premises is permitted
under applicable law, including applicable zoning law; should Tenant’s proposed
use be prohibited, Tenant shall be obligated to comply with applicable law and
this Lease shall nevertheless remain in full force and effect.

 

33



--------------------------------------------------------------------------------

R. Notwithstanding anything to the contrary in this Lease, if Landlord cannot
perform any of its obligations due to events beyond Landlord’s control, the time
provided for performing such obligations shall be extended by a period of time
equal to the duration of such events. Events beyond Landlord’s control include,
but are not limited to, hurricanes and floods and other acts of God, war, civil
commotion, labor disputes, strikes, fire, flood or other casualty, shortages of
labor or material, government regulation or restriction and weather conditions.

S. Tenant agrees to pay, before delinquency, all taxes assessed during the Lease
Term agreement (i) all personal property, trade fixtures, and improvements
located in or upon the Premises and (ii) any occupancy interest of Tenant in the
Premises.

T. Tenant acknowledges that Landlord has relied on Tenant’s Certificate of
Financial Statement attached hereto and made a part hereof as Exhibit AF. In the
event that it is subsequently determined that the Certificate of Tenant’s
Financial Statement contains material misrepresentations that Landlord shall
treat any such misrepresentation or omission as an Event of Default under
section 23 of this Lease which will entitle Landlord to all remedies provided
for in section 24 of this Lease.

42. TELECOMMUNICATIONS

A. Tenant’s Responsibility. Tenant acknowledges and agrees that all telephone
and telecommunications services desired by Tenant shall be ordered and utilized
at the sole expense of Tenant. Unless Landlord otherwise requests or consents in
writing, all of Tenant’s telecommunications equipment shall be and remain solely
in the Premises and the telephone closets on the floor on which the Premises is
located, in accordance with the rules and regulations adopted by Landlord from
time to time. Unless otherwise specifically agreed to in writing, Landlord shall
have no responsibility for the maintenance of Tenant’s telecommunications
equipment, including wiring; nor for any wiring or other infrastructure to which
Tenant’s telecommunications equipment may be connected. Tenant agrees that, to
the extent any such service is interrupted, curtailed or discontinued, Landlord
shall have no obligation or liability with respect thereto and it shall be the
sole obligation of Tenant at its expense to obtain substitute service.

B. Necessary Service Interruptions. Landlord shall have the right, upon
reasonable prior notice to interrupt or turn off telecommunications facilities
in the event of emergency. Landlord shall also have the right upon reasonable
prior notice to interrupt or turn off telecommunications facilities as is
necessary with repairs to the Building or installation of telecommunication
equipment for other tenants in the Building, provided that such repairs or
installation occur after Tenant’s normal business hours.

C. Removal of Equipment and Wiring and Other Facilities. Any and all
telecommunications equipment installed in the Premises or elsewhere in the
Building by or on behalf of Tenant, including wiring, or other facilities for
telecommunications transmittal, shall be removed prior to the expiration or
earlier termination of the Term, by Tenant at its sole cost or, at Landlord’s
election, by Landlord at Tenant’s sole cost, with the cost therefor to be paid
as Additional Rent. Landlord shall have the right, however, upon written notice
to Tenant given no later than thirty (30) days prior to the expiration or
earlier termination of the Term, to require Tenant to abandon and leave in
place, without additional payment to Tenant or credit against Rent, any and all
telecommunication, writing and related infrastructure, or selected components
thereof, whether located in the Premises or elsewhere in the Building.

D. New Telecommunications Provider Installations. In the event that Tenant
wishes at any time to utilize the services of a telephone or telecommunications
provider whose equipment is not then servicing the Building, no such provider
shall be permitted to install its line through other equipment within the
Building without first securing the prior written approval of Landlord, which
approval may be arbitrarily withheld. The Landlord’s approval, if given, shall
not be deemed any kind of warranty or representation by Landlord, including
without limitation, any warranty or representation as to the suitability,
confidence, or financial strength of the provider without limitation of the
foregoing standard. If Landlord gives its approval, the following shall be
applicable: (i) Landlord shall incur no expense whatsoever with respect to any
aspect of the provider’s provision of its service, including without limitation,
the cost of installation, materials and services; (ii) prior to commencement of
any work in or about the Building by the provider, the provider shall supply
Landlord with such written indemnities, insurance, financial statements, and
such other items as Landlord reasonably determines to be necessary to protect
its financial interest and the interest of the Building relating to proposed
activities of the provider; and (iii) the provider agrees to abide by such rules
and regulations, Building and other codes, job site rules and such other
requirements as are reasonably determined by Landlord to be necessary to protect
the interest of the Building, the other tenants in the Building and Landlord, in
the same or similar matter as Landlord has the right to protect himself and the
Building with respect to proposed Alterations as described in this Lease; and
(iv) Landlord reasonably determines that there is sufficient space in the
Building for the placement of all of the provider’s equipment and material;
(v) provider agrees to abide by

 

34



--------------------------------------------------------------------------------

Landlord’s requirements, if any, that provider use existing building conduits
and pipes or use Landlord’s contractors; (vi) Landlord receives from the
provider such compensation as reasonably determined by Landlord to compensate
for space used in the Building for the storage and maintenance of the provider’s
equipment, for the fair market value of a provider’s access to the Building, and
the cost which may be reasonably be expected to be incurred by Landlord;
(vii) the provider agrees to deliver to Landlord details, “as built”, plans
immediately after the installation of the provider’s equipment is complete; and
(viii) all the foregoing matters are documented in a written license agreement
between Landlord and the provider, the form and content of which is reasonably
satisfactory to Landlord.

E. Limits on Provider Relationship. Notwithstanding anything herein to the
contrary, no telephone or telecommunications provider shall be deemed a third
party beneficiary of this Lease.

F. Installation and Use of Wireless Technologies. Tenant shall not utilize any
wireless communications equipment (other than usual and customary cellular
telephones), including antenna and satellite receiver dishes, within the
Premises, or the Building, without Landlord’s prior written consent, which
consent may be arbitrarily withheld. Such consent may be conditioned in such
manner so as to protect Landlord’s financial interest and the interest of the
Building and the other tenants therein, in a manner similar to the arrangement
described in the immediately preceding paragraphs.

G. Liability for Equipment Interference. In the event that telecommunications
equipment, wiring and facilities or satellites and antenna equipment of any kind
installed by or at the request of Tenant within the Premises, on the roof, or
elsewhere within or on the Building causes interference to equipment used by
another party, Tenant shall assume all liability related to such interference.
Tenant shall use reasonable efforts, and shall cooperate with Landlord and other
parties to promptly eliminate such interference. In the event that Tenant is
unable to do so, Tenant will substitute alternative equipment which remedies the
situation. If such interference persists, Tenant shall discontinue the use of
such equipment, and at Landlord’s discretion, remove such equipment according to
the foregoing specifications. Tenant agrees to and shall indemnify and hold
Landlord harmless or any liabilities and claims against Landlord resulting from
such interference.

43. NO CONSEQUENTIAL DAMAGES. Notwithstanding any other provision of this Lease,
Landlord shall not be liable for any consequential damages, nor shall Landlord
be liable for loss of or damage to artwork, currency, jewelry, bullion, unique
or valuable documents, securities or other valuables, or for other property not
in the nature of ordinary fixtures, furnishings and equipment used in general
administrative and executive office activities and functions.

44. MONITORING, INSPECTING AND REMEDIATING MOLD

A. Monitoring of Premises. Tenant, as its sole cost and expense, shall:

(1) Regularly monitor the Premises for the presence of mold or for any
conditions that reasonable can be expected to give rise to mold (the “Mold
Conditions”), including, but not limited to, observed or suspected instances of
water damage, mold growth, repeated complaints of respiratory ailment or eye
irritation by Tenant’s employees or any other occupants in the Premises, or any
notice from a governmental agency of complaints regarding the indoor air quality
at the Premises; and

(2) Promptly notify Landlord in writing if it suspects molds or Mold Conditions
at the Premises.

B. Inspection of Premises. In the event of suspected mold or Mold Conditions at
the Premises, Landlord, at its sole cost and expense, shall promptly cause an
inspection of the Premises to be conducted, to determine if mold or Mold
Conditions are present at the Premises, and shall:

(1) Notify Tenant, in writing, at least three (3) days prior to the inspection,
of the date on which the inspection shall occur and which portion of the
Premises shall be subject to the inspection;

(2) Prepare an inspection report, keep the results of the inspection report
confidential, and promptly provide a copy to Tenant upon demand.

C. Remediation of Mold. In the event the inspection required by Paragraph b
hereof determines that mold or Mold Conditions are present at the Premises, then
Landlord shall determine the cause of the Mold Conditions. Landlord, at its sole
cost and expense, shall promptly:

(1) Hire trained and experienced mold remediation contractors to prepare a
remediation plan and to remediate the mold or Mold Conditions at the Premises;

 

35



--------------------------------------------------------------------------------

(2) Send Tenant notice, in writing, with a copy of the remediation plan, at
least three (3) days prior to the mold remediation.

(3) Provide Tenant with a draft of the mold remediation report, promptly provide
Tenant with a copy of the final remediation report.

If such Mold Conditions are present at the Premises due to the negligence or
willful misconduct of Tenant, then Tenant shall reimburse Landlord for any
reasonable cost and expense for such remediation described herein.

D. Post-Remediation Inspection. Tenant acknowledges and agrees that Landlord
shall have a reasonable opportunity to inspect the remediated portion of the
Premises after the conclusion of the mold remediation. If the results of
Landlord’s inspection indicate that the remediation does not comply with the
final remediation report or any other applicable federal, state, or local laws,
regulatory standards or guidelines, including, without limitation, the EPA
Guidelines, then Landlord, at its sole cost and expenses, shall immediately take
all further actions necessary to ensure such compliance.

45. MOVING ALLOWANCE. Landlord shall on or before the Commencement Date
reimburse Tenant up to the sum of Four Hundred Fifty Thousand Dollars
($450,000.00) (“the Moving Allowance”) for moving expenses incurred by Tenant
arising out of Tenant’s move from the offices Tenant is occupying at the time
Tenant enters into this Lease to the Premises. Landlord shall tender the Moving
Allowance to Tenant and Tenant shall be permitted to use the Moving Allowance
for any purpose Tenant deems necessary in Tenant’s sole discretion.

46. SIGNAGE. Landlord shall provide to Tenant at all times during the Lease Term
signage on the directory located on the first floor in the main entrance lobby
of the Building, in the elevator lobby of each floor that Tenant occupies and
suite signage, at no expense to Tenant. Tenant shall also have the right to
place signage on the Building’s monument sign (street level) and a parapet sign
on the Building, at Tenant’s sole cost and expense. Landlord shall have the
right to approve, in advance, the design of the monument signage and parapet
signage, which approval shall not be unreasonably withheld, conditioned or
delayed. Tenant shall comply with all governmental codes, ordinances and
regulations with respect to the installation of said signage. Tenant shall
remove said signage upon the termination of the Lease and repair and damage
caused by said removal.

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed and delivered this Lease as of the
day and year first above written.

 

WITNESSES:     TENANT

/s/ Timothy A. Crass

    MSC - MEDICAL SERVICES COMPANY, Print Name:  

Timothy A. Crass

    a                      corporation    

/s/ Joseph P. Delaney

/s/ Kevin M. Bass

    By:  

Joseph P. Delaney

Print Name:  

Kevin M. Bass

    Its:  

President, CEO

(As to Tenant)       WITNESSES:     LANDLORD

/s/ Jimmie Nettles

    SOUTH SHORE PARTNERS GROUP, LLC Print Name:  

Jimmie Nettles

    a Delaware limited liability company      

/s/ Harold R. Dodt

/s/ Shelley A. Dodt

    By:  

Harold R. Dodt

Print Name:  

Shelley A. Dodt

    Its:  

VP

(As to Landlord)      

 

37



--------------------------------------------------------------------------------

EXHIBIT “A”

FLOOR PLAN

 

38



--------------------------------------------------------------------------------

EXHIBIT “B”

TENANT WORK LETTER: ALLOWANCE

1. Acceptance of Premises. Except as set forth in this Exhibit, Tenant accepts
the Premises in their “AS-IS” condition on the Commencement Date. Landlord shall
perform tenant improvements to the Premises in accordance with the terms of this
Tenant Work Letter. As used herein, the “Working Drawings” shall mean the final
working drawings approved by Landlord, as amended from time to time by any
approved changes thereto. To the extent that the Working Drawings contain
landlord improvements to the Premises (“Landlord Improvements”) and associated
costs that are inapplicable to the Construction Allowance (hereinafter defined),
such Landlord Improvements shall be noted as such in the Working Drawings. For
purposes of this Exhibit, “Work” shall mean all improvements to be constructed
in accordance with and as indicated on the Working Drawings, excluding any
Landlord Improvements, together with any work required by governmental
authorities to be made to other areas of the Building as a result of the
improvements indicated by the Working Drawings. Landlord’s approval of the
Working Drawings shall not be a representation or warranty of Landlord that such
drawings are adequate for any use or comply with any Law, but shall merely be
the consent of Landlord thereto. Tenant shall, at Landlord’s request, sign the
Working Drawing to evidence its review and approval thereof. After the Working
Drawings have been approved, Landlord shall cause the Work to be performed in
substantial accordance with the Working Drawings.

2. Space Plans and Working Drawings.

(a) Preparation and Delivery and Approval Process:

Tenant shall cooperate with Landlord’s efforts to proceed with the preparation,
delivery and approval of the Construction documents pursuant to the Design
Construction Scheduled (as Revised November 1, 2006) attached hereto as Exhibit
“B-1”)

Any delay caused by Tenant’s unreasonable withholding of its consent or delay in
giving its written approval in accordance with the Design Construction Schedule
shall constitute a Tenant Delay Day (defined below).

3. Bidding of Work. Prior to commencing the Work, Landlord shall select a
General Contractor, whose fees shall be commercially reasonable and said General
Contractor shall competitively bid all the Work excluding the Mechanical
Contractor, whose fees shall be commercially reasonable.

4. Change Orders. Tenant may initiate changes in the Work. Each such change must
receive the prior written approval of Landlord, such approval not to be
unreasonably withheld or delayed; however, (a) if such requested change would
adversely affect (in the reasonable discretion of Landlord) (b) the Building’s
Structure or the Building’s Systems (including the Building’s restrooms or
mechanical rooms), (c) the exterior appearance of the Building, or (d) the
appearance of the Building’s Common Areas or elevator lobby areas (if any) or
(5) if any requested change might delay the Commencement Date, Landlord may
withhold its consent in its sole and absolute discretion. Tenant shall, upon
completion of the Work, furnish Landlord with an accurate architectural
“as-built” plan of the Work as constructed, which plan shall be incorporated
into this Exhibit D by this reference for all purposes. If Tenant requests any
changes to the Work described in the Space Plans or the Working Drawings, then
such increased costs and any additional design costs incurred in connection
therewith as the result of any such change shall be added to the Total
Construction Costs.

5. Definitions. As used herein, a “Tenant Delay Day” shall mean each day of
delay in the performance of the Work that occurs (a) because of Tenant’s failure
to timely deliver or approve any required documentation such as the Space Plans
or Working Drawings, (b) because Tenant fails to timely furnish any information
or deliver or approve any required documents such as the Space Plans, Working
Drawings (whether preliminary, interim revisions or final), pricing estimates,
construction bids, and the like, (c) because of any change by Tenant to the
Space Plans or Working Drawings, (d) because Tenant fails to attend any meeting
with Landlord, the Architect, any design professional, or any contractor, or
their respective employees or representatives, as may be required or scheduled
hereunder or otherwise necessary in connection with the preparation or
completion of any construction documents, such as the Space Plans, Working
Drawings, or in connection with the performance of the Work, (e) because of any
specification by Tenant of materials or installations in addition to or other
than Landlord’s standard finish-out materials, or (f) because a Tenant Party
otherwise delays completion of the Work. As used herein “Substantial
Completion,” “Substantially Completed,” and any derivations thereof mean the
Work in the Premises has been performed in substantial accordance with the
Working Drawings, as reasonably determined by Landlord (other than any details
of construction, mechanical adjustment or other similar matter, the
noncompletion of which does not materially interfere with Tenant’s use or
occupancy of the Premises).

 

39



--------------------------------------------------------------------------------

6. Walk-Through; Punchlist. When Landlord considers the Work in the Premises to
be Substantially Completed, Landlord will notify Tenant and within three
(3) Business Days thereafter, Landlord’s representative and Tenant’s
representative shall conduct a walk-through of the Premises and identify any
necessary touch-up work, repairs and minor completion items that are necessary
for final completion of the Work. Neither Landlord’s representative nor Tenant’s
representative shall unreasonably withhold his or her agreement on punchlist
items. Landlord shall use reasonable efforts to cause the contractor performing
the Work to complete all punchlist items within thirty (30) days after agreement
thereon; however, Landlord shall not be obligated to engage overtime labor in
order to complete such items.

7. Excess Costs. The entire cost of performing the Work (including design of the
Work and preparation of the Working Drawings, costs of construction labor and
materials, electrical usage during construction, additional janitorial services,
general tenant signage, related taxes and insurance costs, all of which costs
are herein collectively called the “Total Construction Costs”) in excess of the
Construction Allowance shall be paid by Tenant. Upon approval of the Working
Drawings and selection of a contractor, Tenant shall promptly execute a work
order agreement prepared by Landlord which identifies such drawings and itemizes
the Total Construction Costs and sets forth the Construction Allowance. Upon
Substantial Completion of the Work and before Tenant occupies the Premises to
conduct business therein, Tenant shall pay to Landlord an amount equal to the
Total Construction Costs (as adjusted for any approved changes to the Work ),
less the amount of the Construction Allowance. Notwithstanding the foregoing,
Tenant may, at its option amortize the amount by which the actual construction
costs exceed the Construction Allowance over the term of the lease at a rate of
eight percent (8%), such amount being Additional Rent. If Tenant does not elect
to amortize the excess costs, it shall remit payment to Landlord within thirty
(30) days of receipt of Landlord’s invoice for excess costs (Landlord shall not
deliver the invoice until after substantial completion and Landlord has received
final invoices from the Contractor). In the event of default of payment of such
excess costs, Landlord (in addition to all other remedies) shall have the same
rights as for an Event of Default under the Lease.

8. Construction Allowance. Landlord shall provide to Tenant a construction
allowance not to exceed $24.15 per rentable square foot in the Premises (the
“Construction Allowance”) to be applied toward the Total Construction Costs, as
adjusted for any changes to the Work (which sum includes $2.00) per rentable
square foot space planning and architectural expenses). The Construction
Allowance shall not be disbursed to Tenant in cash, but shall be applied by
Landlord to the payment of the Total Construction Costs, if, as, and when the
cost of the Work is actually incurred and paid by Landlord. In the event the
Construction Allowance exceeds the Total Construction Costs, the Landlord shall
pay the excess amount to Tenant upon Tenant’s occupancy of the Premises. Tenants
such excess amount shall be used in Tenant’s sole discretion. The Construction
Allowance must be used within six (6) months following the Commencement Date or
shall be deemed forfeited with no further obligation by Landlord with respect
thereto.

9. Construction Representatives. Landlord’s and Tenant’s representatives for
coordination of construction and approval of change orders will be as follows,
provided that either party may change its representative upon written notice to
the other:

 

Landlord’s Representative:     Elizabeth Reichert   Vice President of Property
Management   SSGP of Florida   841 Prudential Dr., #150   Jacksonville, FL 32207
  Telephone: 904-398-7330 #101   Facsimile: 904-398-7308 Tenant’s
Representative:     c/o                                         
                                        
                                             
Telephone:                                     
                                                                         
Telecopy:                                     
                                                                         

 

40



--------------------------------------------------------------------------------

EXHIBIT B-1

DESIGN AND CONSTRUCTION SCHEDULE

REVISED NOV 1, 2006

 

Line

 

Task

   Start
begin of
day    Duration    Complete
end of
day   

Remarks

1   KBJ prepare DD plans from tenant sketches             Completed prior to
Lease execution 2   Tenant sign off on Design Development (DD) Documents      
      Completed prior to Lease execution 3   Tenant sign off on Technical Docs
            Completed prior to Lease execution 4   Landlord review and accept DD
Docs.             Completed prior to Lease execution 5   Architect prepare
permit Documents    Mon,
Nov 13    4 wk    Fri
Dec 8    6   Engineer prepare Permit Documents    Mon,
Nov 20    3 wk    Fri,
Dec 8    7   Tenant Review Permit Docs    Mon
Dec 11    2 days    Tue,
Dec 12    8   AE incorporate Tenant comments, sign and seal docs    Wed,
Dec 13    3 days    Fri,
Dec 15    9   Jacksonville Building Dept Permit review.    Mon
Dec 18    4 wk    Fri
Jan 12    Optimistic duration. Actually 3 weeks, considering holidays. 10   AE
incorporate Permit comments, prepare Contract Docs    Tue,
Jan 2    9 days    Mon,
Jan 15    Final finish colors, post addendums, etc 11   Construction, Levels 7,
8, 9, 17    Mon,
Jan 15    10 weeks    Fri.
Mar 23    Demolition on Lev 7, 8, 9 can begin Jan 2. 12   Construction of
chiller, etc    Mon,
Jan 8    11 weeks    Fri,
Mar 23    Separate, but related project 13   Tenant move-in    Mon,
Mar 26    7 days    Tue,
May 1    Phased move-in schedule to be determined.

 

41



--------------------------------------------------------------------------------

EXHIBIT “C”

Rules and Regulations

The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking garage associated therewith (if any), the
Property and the appurtenances thereto:

1. Sidewalks, doorways, vestibules, halls, stairways and other similar areas
shall not be obstructed by Tenant or used by Tenant for any purpose other than
ingress and egress to and from the Premises. No rubbish, litter, trash, or
material of any nature shall be placed, emptied, or thrown in those areas. At no
time shall Tenant permit Tenant’s employees to loiter in common areas or
elsewhere in or about the Building or Property.

2. Plumbing fixtures and appliances shall be used only for the purposes for
which designed, and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or placed therein. Damage resulting to any such fixtures or
appliances from misuse by Tenant or its agents, employees or invitees, shall be
paid for by Tenant, and Landlord shall not in any case be responsible therefor.

3. No signs, advertisements or notices shall be painted or affixed on or to any
windows, doors or other parts of the Building, except those of such color, size,
style and in such places as shall be first approved in writing by Landlord. No
nails, hooks or screws shall be driven or inserted into any part of the Premises
or Building except by the Building maintenance personnel, nor shall any part of
the Building be defaced by Tenant.

4. Landlord may provide and maintain in the first floor (main lobby) of the
Building an alphabetical directory board listing all Tenants, and no other
directory shall be permitted unless previously consented to by Landlord in
writing.

5. Tenant shall not place any additional lock or locks on any door in the
Premises or Building without Landlord’s prior written consent. A reasonable
number of keys to the locks on the doors in the Premises shall be furnished by
Landlord to Tenant at the cost of Tenant, and Tenant shall not have any
duplicate keys made. All keys shall be returned to Landlord at the expiration or
earlier termination of this Lease.

6. All contractors, contractor’s representatives, and installation technicians
performing work in the Building shall be subject to Landlord’s prior approval
and shall be required to comply with Landlord’s standard rules, regulations,
policies and procedures, as the same may be revised from time to time. Tenant
shall be solely responsible for complying with all applicable laws, codes and
ordinances pursuant to which said work shall be performed.

7. Movement in or out of the Building of furniture or office equipment, or
dispatch or receipt by Tenant of any merchandise or materials which require the
use of elevators, stairways, lobby areas, or loading dock areas, shall be
restricted to hours designated by Landlord. Tenant must seek Landlord’s prior
approval by providing in writing a detailed listing of any such activity. If
approved by Landlord, such activity shall be under the supervision of Landlord
and performed in the manner stated by Landlord. Landlord may prohibit any
article, equipment or any other item from being brought into the Building.
Tenant is to assume all risk for damage to articles moved and injury to any
persons resulting from such activity. If any equipment, property, and/or
personnel of Landlord or of any other tenant is damaged or injured as a result
of or in connection with such activity, Tenant shall be solely liable for any
and all damage or loss resulting therefrom.

8. Landlord shall have the power to prescribe the weight and position of safes
and other heavy equipment or items, which in all cases shall not in the opinion
of Landlord exceed acceptable floor loading and weight distribution
requirements. All damage done to the Building by the installation, maintenance,
operation, existence or removal of any property of Tenant shall be repaired at
the expense of Tenant.

9. Corridor doors, when not in use, shall be kept closed.

10. Tenant shall not: (1) make or permit any improper, objectionable or
unpleasant noises or odors in the Building, or otherwise interfere in any way
with other tenants or persons having business with them; (2) solicit business or
distribute, or cause to be distributed, in any portion of the Building any
handbills, promotional materials or other advertising; or (3) conduct or permit
any other activities in the Building that might constitute a nuisance.

11. No animals, except seeing eye dogs, shall be brought into or kept in, on or
about the Premises.

 

42



--------------------------------------------------------------------------------

12. No inflammable, explosive or dangerous fluid or substance shall be used or
kept by Tenant in the Premises or Building. Tenant shall not, without Landlord’s
prior written consent, use, store, install, spill, remove, release or dispose of
within or about the Premises or any other portion of the Property, any
asbestos-containing materials or any solid, liquid or gaseous material now or
hereafter considered toxic or hazardous under the provisions of 42 U.S.C.
Section 9601 et seq. or any other applicable environmental law which may now or
hereafter be in effect. If Landlord does give written consent to Tenant pursuant
to the foregoing sentence, Tenant shall comply with all applicable laws, rules
and regulations pertaining to and governing such use by Tenant, and shall remain
liable for all costs of cleanup or removal in connection therewith.

13. Tenant shall not use or occupy the Premises in any manner or for any purpose
which would injure the reputation or impair the present or future value of the
Premises or the Building; without limiting the foregoing, Tenant shall not use
or permit the Premises or any portion thereof to be used for lodging, sleeping
or for any illegal purpose.

14. Tenant shall not take any action which would violate Landlord’s labor
contracts affecting the Building or which would cause any work stoppage,
picketing, labor disruption or dispute, or any interference with the business of
Landlord or any other tenant or occupant of the Building or with the rights and
privileges of any person lawfully in the Building. Tenant shall take any actions
necessary to resolve any such work stoppage, picketing, labor disruption,
dispute or interference and shall have pickets removed and, at the request of
Landlord, immediately terminate at any time any construction work being
performed in the Premises giving rise to such labor problems, until such time as
Landlord shall have given its written consent for such work to resume. Tenant
shall have no claim for damages of any nature against Landlord or any of the
Landlord Related Parties in connection therewith, nor shall the date of the
commencement of the Term be extended as a result thereof.

15. Tenant shall utilize the termite and pest extermination service designated
by Landlord to control termites and pests in the Premises. Except as included in
Basic Costs, Tenant shall bear the cost and expense of such extermination
services.

16. Tenant shall not install, operate or maintain in the Premises or in any
other area of the Building, any electrical equipment which does not bear the U/L
(Underwriters Laboratories) seal of approval, or which would overload the
electrical system or any part thereof beyond its capacity for proper, efficient
and safe operation as determined by Landlord, taking into consideration the
overall electrical system and the present and future requirements therefor in
the Building. Tenant shall not furnish any cooling or heating to the Premises,
including, without limitation, the use of any electronic or gas heating devices,
without Landlord’s prior written consent. Tenant shall not use more than its
proportionate share of telephone lines available to service the Building.

17. Tenant shall not operate or permit to be operated on the Premises any coin
or token operated vending machine or similar device (including, without
limitation, telephones, lockers, toilets, scales, amusement devices and machines
for sale of beverages, foods, candy, cigarettes or other goods), except for
those vending machines or similar devices which are for the sole and exclusive
use of Tenant’s employees, and then only if such operation does not violate the
lease of any other tenant of the Building.

18. Bicycles and other vehicles are not permitted inside or on the walkways
outside the Building, except in those areas specifically designated by Landlord
for such purposes.

19. Landlord may from time to time adopt appropriate systems and procedures for
the security or safety of the Building, its occupants, entry and use, or its
contents. Tenant, Tenant’s agents, employees, contractors, guests and invitees
shall comply with Landlord’s reasonable requirements relative thereto.

20. Landlord shall have the right to prohibit the use of the name of the
Building or any other publicity by Tenant that in Landlord’s opinion may tend to
impair the reputation of the Building or its desirability for Landlord or other
tenants. Upon written notice from Landlord, Tenant will refrain from and/or
discontinue such publicity immediately.

21. Tenant shall carry out Tenant’s permitted repair, maintenance, alterations,
and improvements in the Premises only during times agreed to in advance by
Landlord and in a manner which will not interfere with the rights of other
tenants in the Building.

22. Canvassing, soliciting, and peddling in or about the Building is prohibited.
Tenant shall cooperate and use its best efforts to prevent the same.

 

43



--------------------------------------------------------------------------------

23. At no time shall Tenant permit or shall Tenant’s agents, employees,
contractors, guests, or invitees smoke in any common area of the Building,
unless such common area has been declared a designated smoking area by Landlord,
or to allow any smoke from the Premises to emanate into the common areas or any
other tenant’s premises. Landlord shall have the right at any time to designate
the Building as a non-smoking building.

24. Tenant shall observe Landlord’s rules with respect to maintaining standard
window coverings at all windows in the Premises so that the Building presents a
uniform exterior appearance. Tenant shall ensure that to the extent reasonably
practicable, window coverings are closed on all windows in the Premises while
they are exposed to the direct rays of the sun.

25. All deliveries to or from the Premises shall be made only at such times, in
the areas and through the entrances and exits designated for such purposes by
Landlord. Tenant shall not permit the process of receiving deliveries to or from
the Premises outside of said areas or in a manner which may interfere with the
use by any other tenant of its premises or of any common areas, any pedestrian
use of such area, or any use which is inconsistent with good business practice.

26. The work of cleaning personnel shall not be hindered by Tenant after 5:30
p.m., and such cleaning work may be done at any time when the offices are
vacant. Windows, doors and fixtures may be cleaned at any time. Tenant shall
provide adequate waste and rubbish receptacles necessary to prevent unreasonable
hardship to Landlord regarding cleaning service.

 

44



--------------------------------------------------------------------------------

EXHIBIT “D”

***** SAMPLE *****

MEMORANDUM OF COMMENCEMENT DATE

Pursuant to that certain Lease (“Lease”) between South (“Landlord’) and
             (“Tenant”) dated                     .

Landlord and Tenant have agreed that              is the Commencement date of
Lease and              is the Expiration of Date of such lease and that such
Lease will remain in full force and effect according to its terms.

The Premises consist              rentable square feet. Tenant certifies that
all of the Tenant Improvements, as defined in the Lease, have been completed and
are accepted by Tenant, and Tenant knows of no contractor, subcontractor or
supplier claiming or possessing any lien against the Premises.

The Security Deposit is $            .

Tenant’s Proportionate Share shall be         %.

IN WITNESS THEREOF, the parties have caused this Memorandum of Commencement Date
to be executed this      day of                     , 20    .

 

WITNESSES:     TENANT

 

    MSC -MEDICAL SERVICES COMPANY, Print Name:  

 

    a                      corporation      

 

 

    By:  

 

Print Name:       Its:  

 

(As to Tenant)       WITNESSES:     LANDLORD

 

    SOUTH SHORE PARTNERS GROUP, LLC Print Name:  

 

    a Delaware limited liability company      

 

 

    By:  

 

Print Name:  

 

    Its:  

 

(As to Landlord)      

 

45



--------------------------------------------------------------------------------

EXHIBIT “E”

RENEWAL OPTION

Provided that the Lease is in full force and effect, and Tenant is not in
default of any of the terms, covenants, or conditions of the Lease beyond any
applicable cure period, and Tenant has not been in monetary default more than
three times during the last five (5) years of any lease term or five times
during any term of the lease, Tenant shall have the option (the “Extension
Option”) to extend the term of the Lease for two (2) extension terms of five
(5) years each (“Extension Term”). The First Extension Term shall commence on
the day next succeeding the expiration date of the initial lease term in
accordance with and subject to the terms, covenants, and conditions hereinafter
set forth. The Second Extension Term shall commence on the day next succeeding
the expiration date of the First Extension Term in accordance with and subject
to the terms, covenants, and conditions hereinafter set forth.

(a) Tenant shall exercise the Extension Option by sending a written notice
thereof (the “Extension Notice”) to the Landlord on or before the date that is
one hundred and eighty (180) days prior to the expiration date, time being of
the essence. If Tenant shall send the Extension Notice within the time and in
the manner herein above provided, the term of the Lease shall be deemed extended
for the Extension Term upon the terms, covenants, and conditions hereinafter
contained in paragraph (b) (2), below.

If Tenant shall fail to send the Extension Notice within the time and in the
manner herein above provided, the Extension Option shall cease and terminate,
and Tenant shall have no further option to extend the term of this Lease.

(b) The Extension Terms shall be upon, and subject to, all of the terms,
covenants, and conditions provided in the Lease for the initial term hereof,
without any further right of extension, except:

 

  (1) for any terms, covenants, or conditions in the Lease that are either
expressly or by their nature inapplicable to the Extension Term; and

 

  (2) the annual Base Rent payable by Tenant during the first Extension Term
shall be $18.50 per rentable square foot and escalating $0.50 per rentable
square foot annually.

 

  (3) the annual Base Rent payable by Tenant during the second Extension Term
shall be $19.70 per rentable square foot and escalating $0.50 per rentable
square foot annually.

(c) If this Lease is extended as herein before expressly provided, then Landlord
shall have no obligations or duties to improve or to otherwise prepare the
Premises, or to perform work or make any installations in connection with the
Extension Term, other than providing Tenant with a $5.00 per rentable square
foot Rehabilitation Allowance upon Tenant’s exercising the first Extension Term
only. When used in subparagraphs (a) and (b), above, the term “Tenant” shall
mean only the named tenant in the Lease and no assignee, subtenant, or successor
thereof.

 

46



--------------------------------------------------------------------------------

EXHIBIT “F”

RIGHT OF FIRST OFFER

Subject to then-existing renewal or expansion options of other tenants (or, even
if not a right under such tenant’s lease, the renewal of a lease of any tenant
by Landlord for the Offer Space (hereinafter defined)) (“Prior Rights”), and
provided no Event of Default then exists, Landlord shall, prior to offering the
same to any party (other than tenants with Prior Rights), first offer to lease
to Tenant space that becomes available on the 10th floor of the Building or any
space that Tenant relinquishes during the term of the Lease (the “Offer Space”)
in an “AS-IS” condition on the same terms and conditions as Tenant’s existing
Lease; such offer shall be in writing and specify the lease terms for the Offer
Space, including the rent to be paid for the Offer Space and the date on which
the Offer Space shall be included in the Premises (the “Offer Notice”). The
Offer Notice shall be substantially similar to the Offer Notice attached to this
Exhibit. Tenant shall notify Landlord in writing whether Tenant elects to lease
the entire Offer Space on the terms set forth in the Offer Notice, within ten
(10) days after Landlord delivers to Tenant the Offer Notice. If Tenant timely
elects to lease the Offer Space, then Landlord and Tenant shall execute an
amendment to this Lease, effective as of the date the Offer Space is to be
included in the Premises, on the terms set forth in the Offer Notice and, to the
extent not inconsistent with the Offer Notice terms, the terms of this Lease;
however, Tenant shall accept the Offer Space in an “AS-IS” condition and
Landlord shall not provide to Tenant any allowances, except a construction
allowance as set forth in the existing Lease prorated to reflect the remaining
Lease Term. Landlord shall not be obligated to pay any moving allowance or other
tenant inducements except as specifically provided in the Offer Notice. Tenant’s
ratio of parking spaces per one thousand (1,000) rental square feet leased shall
be the same as the ratio provided for in the initial premises. The Base Rent for
the Offer Space shall coincide with the Base Rent then being paid for the
initial premises through the remainder of the Lease Term. The term of the Lease
for the Offer Space shall be co-terminus with the initial premises.
Notwithstanding the foregoing, if prior to Landlord’s delivery to Tenant of the
Offer Notice, Landlord has received an offer to lease all or part of the Offer
Space from a third party (a “Third Party Offer”) and such Third Party Offer
includes space in excess of the Offer Space, Tenant must exercise its rights
hereunder, if at all, as to all of the space contained in the Third Party Offer.

If Tenant fails or is unable to timely exercise its right hereunder, then such
right shall lapse, time being of the essence with respect to the exercise
thereof (it being understood that Tenant’s right hereunder is a one-time right
only), and Landlord may lease all or a portion of the Offer Space to third
parties on such terms as Landlord may elect. Tenant may not exercise its rights
under this Exhibit if an Event of Default exists or Tenant is not then occupying
the entire Premises. For purposes hereof, if an Offer Notice is delivered for
less than all of the Offer Space but such notice provides for an expansion,
right of first refusal, or other preferential right to lease some of the
remaining portion of the Offer Space, then such remaining portion of the Offer
Space shall thereafter be excluded from the provisions of this Exhibit. In no
event, except as may be payable under Landlord’s commission agreement with CBRE,
shall Landlord be obligated to pay any additional commission with respect to any
space leased by Tenant under this Exhibit, and Tenant shall indemnify, defend,
and hold Landlord harmless from and against all costs, expenses, attorneys’
fees, and other liability for commissions or other compensation claimed by any
broker or agent claiming the same by, through, or under Tenant.

Tenant’s rights under this Exhibit shall terminate if (a) this Lease or Tenant’s
right to possession of the Premises is terminated, (b) Tenant assigns any of its
interest in this Lease or sublets any portion of the Premises, or (c) less than
two (2) full calendar years remain in the initial Term of this Lease.

 

47



--------------------------------------------------------------------------------

FORM OF OFFER NOTICE

 

[Insert Date of Notice]   BY TELECOPY AND FEDERAL EXPRESS  

 

 

 

 

 

 

 

 

 

Re:

   Lease Agreement (the “Lease”) dated                     , 200  , between
                    , a              (“Landlord”), and             , a
             (“Tenant”). Capitalized terms used herein but not defined shall be
given the meanings assigned to them in the Lease.

Ladies and Gentlemen:

Pursuant to the Right of First Offer attached to the Lease, enclosed please find
an Offer Notice on Suite             . The basic terms and conditions are as
follows:

 

LOCATION:   

 

SIZE:                 rentable square feet BASE RENT RATE:   
                     $             per month TERM:   

 

IMPROVEMENTS   

 

COMMENCEMENT:   

 

PARKING TERMS:   

 

OTHER MATERIAL TERMS:   

 

Under the terms of the Right of First Offer, you must exercise your rights, if
at all, as to the Offer Space on the depiction attached to this Offer Notice
within      days after Landlord delivers such Offer Notice. Accordingly, you
have until 5:00 p.m. local time on                     , 200  , to exercise your
rights under the Right of First Offer and accept the terms as contained herein,
failing which your rights under the Right of First Offer shall terminate and
Landlord shall be free to lease the Offer Space to any third party. If possible,
any earlier response would be appreciated. Please note that your acceptance of
this Offer Notice shall be irrevocable and may not be rescinded.

Upon receipt of your acceptance herein, Landlord and Tenant shall execute an
amendment to the Lease memorializing the terms of this Offer Notice including
the inclusion of the Offer Space in the Premises; provided, however, that the
failure by Landlord and Tenant to execute such amendment shall not affect the
inclusion of such Offer Space in the Premises in accordance with this Offer
Notice.

THE FAILURE TO ACCEPT THIS OFFER NOTICE BY (1) DESIGNATING THE “ACCEPTED” BOX,
AND (2) EXECUTING AND RETURNING THIS OFFER NOTICE TO LANDLORD WITHOUT
MODIFICATION WITHIN SUCH TIME PERIOD SHALL BE DEEMED A WAIVER OF TENANT’S RIGHTS
UNDER THE RIGHT OF FIRST OFFER, AND TENANT SHALL HAVE NO FURTHER RIGHTS TO THE
OFFER SPACE. THE FAILURE TO EXECUTE THIS LETTER WITHIN SUCH TIME PERIOD SHALL BE
DEEMED A WAIVER OF THIS OFFER NOTICE.

Should you have any questions, do not hesitate to call.

 

Sincerely,

 

 

 

[please check appropriate box]

ACCEPTED  ¨

REJECTED   ¨

 

[TENANT’S SIGNATURE BLOCK]

By:

 

 

 

48



--------------------------------------------------------------------------------

Name:

 

 

Title:

 

 

Date:

 

 

Enclosure [attach depiction of Offer Space]

 

49



--------------------------------------------------------------------------------

EXHIBIT “G”

EXCLUDED OPERATING COSTS

 

  A. Depreciation of the Project

 

  B. Principal and interest on any loans secured by the Project

 

  C. Ground lease and debt service payments;

 

  D. Costs for which the Landlord is reimbursable or indemnified;

 

  E. Capital expenditures and major structural repairs and replacements, even if
not “capital”;

 

  F. Replacement of any item covered under warranty;

 

  G. Any cost of any item or service reimbursable by other tenants or for which
Tenant separately reimburses Landlord or pays to third parties;

 

  H. Accounting and Legal fees relating to the ownership, construction, leasing,
or sale of the Property;

 

  I. Any interest, fines or penalties including late payment penalties;

 

  J. Cost of correcting any applicable building or fire code violation(s)
existing on the Commencement Date of the lease, or

 

  K. The cost of any penalty or fine incurred for noncompliance with the
applicable Building or fire code violation(s);

 

  L. Costs incurred to test, sample, survey, clean-up, contain, abate or remove
environmental or hazardous waste or materials;

 

  M. Personal property taxes of Landlord for equipment or items not used
directly in the operation or maintenance of the Building;

 

  N. Rentals and other related expenses, if any, incurred in leasing capital
items;

 

  O. Contributions to Operating Expense reserves;

 

  P. Cost of overtime or other expense to Landlord in performing work expressly
provided in the lease, unless reasonably necessary and/or customary in the
operation of similar properties; services which are not provided to all tenants,
or costs related to a specialty improvement (athletic facility, cafeteria,
etc.);

 

  Q. Expenses directly resulting from the gross negligence of Landlord, its
agents, servants or other employees;

 

  R. All bad debt loss, Rent loss, or reserve for bad debt or Rent loss;

 

  S. Any amount paid to an entity related to Landlord, which exceeds the amount
that would be paid for similar goods or services on an arms-length basis between
unrelated parties;

 

  T. Costs to generate rental and other income:

 

  1. Leasing commissions

 

  2. Legal fees for negotiating and enforcing tenant leases

 

  3. Space planning costs

 

  4. Advertising

 

  5. Costs to prepare space for tenants;

 

50



--------------------------------------------------------------------------------

  U. Repair and reconstruction of casualty damage, whether or not covered by
insurance and whether or not subject to insurance deductibles; and

 

  V. Costs of defending of Landlord’s title, and costs of defending legal suits
due to accidents or other claims, whether or not covered by insurance; costs of
paying any judgments rendered against the Landlord.

 

51